                Case 2:19-bk-22847-BB                       Doc 1 Filed 10/30/19 Entered 10/30/19 20:17:16                                     Desc
                                                            Main Document    Page 1 of 68

Fill in this information to identify your case:

United States Bankruptcy Court for the:

CENTRAL DISTRICT OF CALIFORNIA

Case number (if known)      - - - - - - - - - - - - - - - - - Chapter you are filing under:

                                                                                 •Chapter 7

                                                                                 D   Chapter 11
                                                                                 D   Chapter 12
                                                                                 D Chapter 13                                 D    Check if this is an
                                                                                                                                   amended filing




Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                   12/17
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together-called a joint
case-and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, "Do you own a car," the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish
between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in
all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
every question.


1§11 Identify Yourself
                                   About Debtor 1 :                                               About Debtor 2 (Spouse Only in a Joint Case):

1.   Your full name

     Write the name that is on     Jose                                                           Milena
     your government-issued        First name                                                     First name
     picture identification (for
     example, your driver's        Alberto                                                        Esmeralda
     license or passport).         Middle name                                                    Middle name
     Bring your picture
     identification to your
                                   Sigala                                                         Vital
     meeting with the trustee.     Last name and Suffix (Sr. , Jr. , II , Ill)                    Last name and Suffix (Sr., Jr. , II , Ill)




2.   All other names you have
     used in the last 8 years
     Include your married or
     maiden names:



3.   Only the last 4 digits of
     your Social Security
     number or federal             xxx-xx-1107                                                    xxx-xx-7529
     Individual Taxpayer
     Identification number
     (ITIN)




                                                                                                                                                         n::::.n.::i. 1
Official Form 101                                Voluntary Petition for Individuals Filing for Bankruptcy
               Case 2:19-bk-22847-BB                   Doc 1 Filed 10/30/19 Entered 10/30/19 20:17:16                                     Desc
                                                       Main Document    Page 2 of 68
Debtor 1   Jose Alberto Sigala
Debtor 2   Milena Esmeralda Vital                                                                      Case number   (if known)




                                 About Debtor 1:                                                About Debtor 2 (Spouse Only in a Joint Case):


4.   Any business names and
     Employer Identification
     Numbers (EIN) you have      •   I have not used any business name or EINs.                 •   I have not used any business name or EINs.
     used in the last 8 years

     Include trade names and     Business name(s)                                              , Business name(s)
     doing business as names

                                 EINs                                                           EINs




6.   Where you live                                                                             If Debtor 2 lives at a different address:

                                 12221 Inez St
                                 Whittier, CA 90605
                                 Number, Street, City, State & ZIP Code                         Number, Street, City, State & ZIP Code

                                 Los Angeles
                                 County                                                         County

                                 If your mailing address is different from the one              If Debtor 2's mailing address is different from yours, fill it
                                 above, fill it in here. Note that the court will send any      in here. Note that the court will send any notices to this
                                 notices to you at this mailing address.                        mailing address.



                                 Number, P.O. Box, Street, City, State & ZIP Code               Number, P.O. Box, Street, City, State & ZIP Code




6.   Why you are choosing        Check one:                                                     Check one:
     this district to file for
     bankruptcy                  •      Over the last 180 days before filing this petition ,    •      Over the last 180 days before filing this petition , I
                                        I have lived in this district longer than in any               have lived in this district longer than in any other
                                        other district.                                                district.

                                 D      I have another reason .                                 D      I have another reason .
                                        Explain . (See 28 U.S.C. § 1408.)                              Explain . (See 28 U.S.C. § 1408.)




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                   oaae 2
                Case 2:19-bk-22847-BB                    Doc 1 Filed 10/30/19 Entered 10/30/19 20:17:16                                       Desc
                                                         Main Document    Page 3 of 68
Debtor 1    Jose Alberto Sigala
Debtor 2    Milena Esmeralda Vital                                                                       Case number (if known)



           Tell the Court About Your Bankruptcy Case

7.   The chapter of the      Check one. (For a brief description of each , see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy
     Bankruptcy Code you are (Form 2010)) . Also , go to the top of page 1 and check the appropriate box.
     choosing to file under
                                 •
                                 Chapter 7

                                 D Chapter 11
                                 D Chapter 12
                                 D Chapter 13



8.   How you will pay the fee    •      I will pay the entire fee when I file my petition . Please check with the clerk's office in your local court for more details
                                        about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier's check, or money
                                        order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
                                        a pre-printed address.
                                 D      I need to pay the fee in installments. If you choose this option , sign and attach the Application for Individuals to Pay
                                        The Filing Fee in Installments (Official Form 103A).
                                 D     I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
                                       but is not required to, waive your fee , and may do so only if your income is less than 150% of the official poverty line that
                                       applies to your family size and you are unable to pay the fee in installments) . If you choose this option , you must fill out
                                       the Application to Have the Chapter 7 Filing Fee Waived (Official Form 1038) and file it with your petition .



9.   Have you filed for          •No.
     bankruptcy within the
     last 8 years?               D Yes.
                                             District                                  When
                                                        ---------~                             - - - - - - - - Case number
                                             District                                  When
                                                        ---------~                             - - - - - - - - Case number
                                             District                                  When                             Case number



10. Are any bankruptcy           •No
     cases pending or being
     filed by a spouse who is    D Yes.
     not filing this case with
     you, or by a business
     partner, or by an
     affiliate?
                                             Debtor     _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Relationship to you
                                             District                                          _ _______ Case number, if known
                                             Debtor     - - - - - - - -- - - - - - - - - - - - - Relationship to you
                                             District                       When                 Case number, if known
                                                                                 --------



11. Do you rent your             •No.         Go to line 12.
     residence?
                                 DYes .       Has your landlord obtained an eviction judgment against you?
                                              D         No. Go to line 12.
                                              D         Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as part of
                                                        this bankruptcy petition .




Official Form 101                            Voluntary Petition for Individuals Filing for Bankruptcy                                                     oan~   ::I
                Case 2:19-bk-22847-BB                    Doc 1 Filed 10/30/19 Entered 10/30/19 20:17:16                                     Desc
                                                         Main Document    Page 4 of 68
Debtor 1    Jose Alberto Sigala
Debtor 2    Milena Esmeralda Vital                                                                          Case number   (if known)




           Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor
    of any full- or part-time      •   No.      Go to Part4.
    business?

                                   DYes.        Name and location of business
    A sole proprietorship is a
    business you operate as                     Name of business, if any
    an individual , and is not a
    separate legal entity such
    as a corporation,
    partnership, or LLC .
                                                Number, Street, City, State & ZIP Code
    If you have more than one
    sole proprietorship, use a
    separate sheet and attach
    it to this petition .                       Check the appropriate box to describe your business:
                                                O       Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                O       Single Asset Real Estate (as defined in 11U.S.C.§101(51B))
                                                O       Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                O       Commodity Broker (as defined in 11 U.S.C. § 101 (6))
                                                O       None of the above

13. Are you filing under    If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it can set appropriate
    Chapter 11 of the       deadlines. If you indicate that you are a small business debtor, you must attach your most recent balance sheet, statement of
    Bankruptcy Code and are operations, cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure
    you a small business    in 11U.S.C. 1116(1)(B).
    debtor?
                                   •No.         I am not filing under Chapter 11 .
    For a definition of small
    business debtor, see 11
                                   0No.         I am filing under Chapter 11 , but I am NOT a small business debtor according to the definition in the Bankruptcy
    U.S.C. § 101(510).
                                                Code.

                                   0   Yes.     I am filing under Chapter 11 and I am a small business debtor according to the definition in the Bankruptcy Code.


           Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any         •No.
    property that poses or is
    alleged to pose a threat       DYes.
    of imminent and                           What is the hazard?
    identifiable hazard to
    public health or safety?
    Or do you own any
    property that needs                       If immediate attention is
    immediate attention?                      needed, why is it needed?

    For example, do you own
    perishable goods, or
    livestock that must be fed,               Where is the property?
    or a building that needs
    urgent repairs?
                                                                            Number, Street, City, State & Zip Code




Official Form 101                              Voluntary Petition for Individuals Filing for Bankruptcy                                                 oanP. 4
                Case 2:19-bk-22847-BB                     Doc 1 Filed 10/30/19 Entered 10/30/19 20:17:16                                    Desc
                                                          Main Document    Page 5 of 68
Debtor 1    Jose Alberto Sigala
Debtor 2    Milena Esmeralda Vital                                                                     Case number   (if known)


           Explain Your Efforts to Receive a Briefing About Credit Counseling

                                    About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):
16. Tell the court whether          You must check one:                                           You must check one:
    you have received a             •   I received a briefing from an approved credit             •   I received a briefing from an approved credit
    briefing about credit               counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
    counseling.                         filed this bankruptcy petition, and I received a              this bankruptcy petition, and I received a certificate of
                                        certificate of completion.                                    completion.
    The law requires that you
    receive a briefing about            Attach a copy of the certificate and the payment              Attach a copy of the certificate and the payment plan, if
    credit counseling before            plan, if any, that you developed with the agency.             any, that you developed with the agency.
    you file for bankruptcy.
    You must truthfully check       0   I received a briefing from an approved credit             O    I received a briefing from an approved credit
    one of the following                counseling agency within the 180 days before I                 counseling agency within the 180 days before I filed
    choices. If you cannot do           filed this bankruptcy petition, but I do not have              this bankruptcy petition, but I do not have a certificate
    so, you are not eligible to         a certificate of completion.                                   of completion.
    file .
                                        Within 14 days after you file this bankruptcy                 Within 14 days after you file this bankruptcy petition , you
    If you file anyway, the court       petition , you MUST file a copy of the certificate and        MUST file a copy of the certificate and payment plan, if
    can dismiss your case, you          payment plan , if any.                                        any.
    will lose whatever filing fee
    you paid , and your             D   I certify that I asked for credit counseling              O   I certify that I asked for credit counseling services
    creditors can begin                 services from an approved agency, but was                     from an approved agency, but was unable to obtain
    collection activities again.        unable to obtain those services during the 7                  those services during the 7 days after I made my
                                        days after I made my request, and exigent                     request, and exigent circumstances merit a 30-day
                                        circumstances merit a 30-day temporary waiver                 temporary waiver of the requirement.
                                        of the requirement.
                                                                                                      To ask for a 30-day temporary waiver of the requirement,
                                        To ask for a 30-day temporary waiver of the                   attach a separate sheet explaining what efforts you made
                                        requirement , attach a separate sheet explaining              to obtain the briefing, why you were unable to obtain it
                                        what efforts you made to obtain the briefing , why            before you filed for bankruptcy, and what exigent
                                        you were unable to obtain it before you filed for             circumstances required you to file this case.
                                        bankruptcy, and what exigent circumstances
                                        required you to file this case.                               Your case may be dismissed if the court is dissatisfied
                                                                                                      with your reasons for not receiving a briefing before you
                                        Your case may be dismissed if the court is                    filed for bankruptcy.
                                        dissatisfied with your reasons for not receiving a
                                        briefing before you filed for bankruptcy.                     If the court is satisfied with your reasons, you must still
                                        If the court is satisfied with your reasons , you must        receive a briefing within 30 days after you file. You must
                                        still receive a briefing within 30 days after you file.       file a certificate from the approved agency, along with a
                                        You must file a certificate from the approved                 copy of the payment plan you developed , if any. If you do
                                        agency, along with a copy of the payment plan you             not do so, your case may be dismissed .
                                        developed , if any. If you do not do so, your case
                                                                                                      Any extension of the 30-day deadline is granted only for
                                        may be dismissed.
                                                                                                      cause and is limited to a maximum of 15 days.
                                        Any extension of the 30-day deadline is granted
                                        only for cause and is limited to a maximum of 15
                                        days.
                                    O   I am not required to receive a briefing about             O    I am not required to receive a briefing about credit
                                        credit counseling because of:                                  counseling because of:

                                        0     Incapacity.                                              O    Incapacity.
                                              I have a mental illness or a mental deficiency                I have a mental illness or a mental deficiency that
                                              that makes me incapable of realizing or                       makes me incapable of realizing or making rational
                                              making rational decisions about finances .                    decisions about finances.

                                        O      Disability.                                             O    Disability.
                                              My physical disability causes me to be                        My physical disability causes me to be unable to
                                              unable to participate in a briefing in person ,               participate in a briefing in person, by phone , or
                                              by phone, or through the internet, even after I               through the internet, even after I reasonably tried to
                                              reasonably tried to do so.                                    do SO .

                                        O      Active duty.                                            O    Active duty.
                                               I am currently on active military duty in a                  I am currently on active military duty in a military
                                               military combat zone.                                        combat zone.
                                        If you believe you are not required to receive a               If you believe you are not required to receive a briefing
                                        briefing about credit counseling , you must file a             about credit counseling , you must file a motion for waiver
                                        motion for waiver credit counseling with the court.            of credit counseling with the court.




                                               Voluntary Petition for Individuals Filing for Bankruptcy                                                  oaae 5
Official Form 101
                 Case 2:19-bk-22847-BB                      Doc 1 Filed 10/30/19 Entered 10/30/19 20:17:16                                              Desc
                                                            Main Document    Page 6 of 68
Debtor 1    Jose Alberto Sigala
Debtor 2    Milena Esmeralda Vital                                                                           Case number     (if known)


           Answer These Questions for Reporting Purposes

16. What kind of debts do         16a.        Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101 (8) as "incurred by an
    you have?                                 individual primarily for a personal , family , or household purpose."

                                              D    No. Go to line 16b.

                                              •     Yes. Go to line 17.
                                  16b.        Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                              money for a business or investment or through the operation of the business or investment.
                                              D    No. Go to line 16c.

                                              D    Yes. Go to line 17.
                                  16c.        State the type of debts you owe that are not consumer debts or business debts



17. Are you filing under          D   No.     I am not filing under Chapter 7. Go to line 18.
      Chapter 7?

      Do you estimate that        •Yes.       I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses
      after any exempt                        are paid that funds will be available to distribute to unsecured creditors?
      property is excluded and
      administrative expenses
                                              •No
      are paid that funds will
      be available for                        D    Yes
      distribution to unsecured
      creditors?

18. How many Creditors do         •   1-49                                          D   1,000-5,ooo                               D   25,001 -50,ooo
    you estimate that you                                                           D
                                  D   50-99                                             5001-10,000                               D       50,001-100,000
    owe?
                                  D   100-199                                       D   10,001-25,ooo                             D   More than100,000
                                  D   200-999

19. How much do you               •   $0 - $50 ,000                                 D   $1 ,000,001 - $10 million                 D       $500,000,001 - $1 billion
    estimate your assets to
    be worth?                     D   $50 ,001 - $100,000                           D   $10,000,001 - $50 million                 D       $1 ,000,000 ,001 - $10 billion
                                  D   $100,001 - $500 ,000                          D   $50,000 ,001 - $100 million               D   $10,000,000,001 - $50 billion
                                  D   $500,001 - $1 million                         D   $100,000,001 - $500 million               D   More than $50 billion


20.   How much do you             D   $0 - $50,000                                  D   $1 ,000,001 - $1 O million                D   $500,000,001 - $1 billion
      estimate your liabilities
      to be?                      •   $50,001 - $100,000                            D   $10,000,001 - $50 million                 D       $1 ,000,000,001 - $10 billion
                                  D   $100,001 - $500,000                           D   $50,000,001 - $100 million                D       $10,000,000,001 - $50 billion
                                  D   $500,001 - $1 million                         D   $100,000,001 - $500 million               D       More than $50 billion


i§fM Sign Below
For you                           I have examined this petition , and I declare under penalty of perjury that the information provided is true and correct.

                                  If I have chosen to file under Chapter 7, I am aware that I may proceed , if eligible, under Chapter 7, 11 , 12, or 13 of title 11 ,
                                  United States Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.

                                  If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this
                                  document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                  I request relief in accordance with the chapter of title 11 , United States Code , specified in this petition .




                                  Executed on        October 24, 2019                                 Executed on     October 24, 2019
                                                     MM I DD I YYYY                                                   MM I DD /YYYY




Official Form 101                                 Voluntary Petition for Individuals Filing for Bankruptcy                                                            page 6
               Case 2:19-bk-22847-BB                       Doc 1 Filed 10/30/19 Entered 10/30/19 20:17:16                                    Desc
                                                           Main Document    Page 7 of 68
Debtor 1   Jose Alberto Sigala
Debtor 2   Milena Esmeralda Vital                                                                          Case number   (if known)




For your attorney, if you are   I, the attorney for the debtor(s) named in this petition , declare that I have informed the debtor(s) about eligibility to proceed
represented by one              under Chapter 7, 11, 12, or 13 of title 11 , United States Code, and have explained the relief available under each chapter
                                for which the person is eligible. I also certify that I have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b)
If you are not represented by   and, in a ca!?e in which§ 707(b)(4)(D) applies, certify that I have no knowledge after an inquiry that the information in the
an attorney, you do not need
to file this page.
                                "hed,le•fi~ro;
                                                                                                    Date        October 24, 2019
                                Signature of~y f()f[)l(fOf                                                      MM I DD /YYYY

                                Mi uel Duarte 253615
                                Printed name

                                Law Offices of Miguel Duarte
                                Firm name

                                10829 Downey Ave.
                                Downey, CA 90241
                                Number, Street, City, State & ZIP Code

                                Contact phone     562-869-5300                                Email address       mduarte.esq@gmail.com
                                253615 CA
                                Bar number & State




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                  n;:iin,:i.   7
           Case 2:19-bk-22847-BB                      Doc 1 Filed 10/30/19 Entered 10/30/19 20:17:16                                                    Desc
                                                      Main Document    Page 8 of 68


                                 STATEMENT OF RELATED CASES
                              INFORMATION REQUIRED BY LBR 1015-2
               UNITED STATES BANKRUPTCY COURT, CENTRAL DISTRICT OF CALIFORNIA
1. A petition under the Bankruptcy Act of 1898 or the Bankruptcy Reform Act of 1978 has previously been filed by or
   against the debtor, his/her spouse, his or her current or former domestic partner, an affiliate of the debtor, any
   copartnership or joint venture of which debtor is or formerly was a general or limited partner, or member, or any
   corporation of which the debtor is a director, officer, or person in control, as follows : (Set forth the complete number
   and title of each such of prior proceeding, date filed, nature thereof, the Bankruptcy Judge and court to whom
   assigned, whether still pending and, if not, the disposition thereof. If none, so indicate. Also, list any real property
   included in Schedule A/B that was filed with any such prior proceeding(s).)
None

2.   (If petitioner is a partnership or joint venture) A petition under the Bankruptcy Act of 1898 or the Bankruptcy Reform
     Act of 1978 has previously been filed by or against the debtor or an affiliate of the debtor, or a general partner in the
     debtor, a relative of the general partner, general partner of, or person in control of the debtor, partnership in which the
     debtor is a general partner, general partner of the debtor, or person in control of the debtor as follows: (Set forth the
     complete number and title of each such prior proceeding, date filed , nature of the proceeding , the Bankruptcy Judge
     and court to whom assigned, whether still pending and, if not, the disposition thereof. If none, so indicate. Also, list
     any real property included in Schedule A/B that was filed with any such prior proceeding(s).)
None

3. (If petitioner is a corporation) A petition under the Bankruptcy Act of 1898 or the Bankruptcy Reform Act of 1978 has
   previously been filed by or against the debtor, or any of its affiliates or subsidiaries, a director of the debtor, an officer
   of the debtor, a person in control of the debtor, a partnership in which the debtor is general partner, a general partner
   of the debtor, a relative of the general partner, director, officer, or person in control of the debtor, or any persons, firms
   or corporations owning 20% or more of its voting stock as follows : (Set forth the complete number and title of each
   such prior proceeding, date filed, nature of proceeding , the Bankruptcy Judge and court to whom assigned , whether
   still pending, and if not, the disposition thereof. If none, so indicate. Also, list any real property included in Schedule
   A/B that was filed with any such prior proceeding(s) .)
None

4.   (If petitioner is an individual) A petition under the Bankruptcy Reform Act of 1978, including amendments thereof, has
     been filed by or against the debtor within the last 180 days: (Set forth the complete number and title of each such prior
     proceeding , date filed, nature of proceeding , the Bankruptcy Judge and court to whom assigned , whether still
     pending, and if not, the disposition thereof. If none, so indicate. Also, list any real property included in Schedule A/B
     that was filed with any such prior proceeding(s).)
None

I declare, under penalty of perjury, that the foregoing is true and correct.

Executed at      _D_o_w_n_e~y_,C_A
                                 _________ ,                          California.

Date:            October 24, 2019




                  This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California .

October 2018                                                              P£1ge 1              F 1015-2.1.STMT.RELATED.CASES
                Case 2:19-bk-22847-BB                                         Doc 1 Filed 10/30/19 Entered 10/30/19 20:17:16                                                                          Desc
                                                                              Main Document    Page 9 of 68
 Fill in this information to identify your case:

 Debtor 1                      Jose Alberto Sigala
                               First Name                                 Middle Name                                Last Name

 Debtor 2                      Milena Esmeralda Vital
 (Spouse ~. filing )           First Name                                 Middle Name                                Last Name


 United States Bankruptcy Court for the:                          CENTRAL DISTRICT OF CALIFORNIA

 Case number
 (if known )                                                                                                                                                                              D    Check if this is an
                                                                                                                                                                                               amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                                          12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

ipiM Summarize Your Assets
                                                                                                                                                                                              Your assets
                                                                                                                                                                                              ~e    Qf.WbJtyo     QWJl

 1.     Schedule A/B: Property (Official Form 106A/B)
        1a. Copy line 55, Total real estate, from Schedule A/B. ... ... .. ... ... ... ... ... ... ........ ... ... ... .. .. .. .... .. .......... ...... .. .......... .. .... .... .       $                      0.00

        1b. Copy line 62 , Total personal property, from Schedule A/B ... .... ... ..... .......... ...... ........ ..... ........ ....... .......... ..... .......... .                      $              19,551.99

        1c. Copy line 63, Total of all property on Schedule A/B. .. .. .... .... ... ... ... ... ........ .... ... .. .... ... .. .. .. ... .. ..... ............ ....... ........ .          $ ____19~,5
                                                                                                                                                                                                        _5_
                                                                                                                                                                                                          1_.9_
                                                                                                                                                                                                              9

iptW Summarize Your Liabilities



 2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D .. .

 3.     Schedule EIF: Creditors Who Have Unsecured Claims (Official Form 106EIF)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule EIF... ........... ....... ........... .

        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule EIF. ... ..... ...... .. ... .... ... .                                                 $              73,614.01


                                                                                                                                                         v~"°"' lloblllti•• I • _____7_3~·~6_1_4_.0_1_
ipM Summarize Your Income and Expenses
 4.     Schedule I: Your Income (Official Form 1061)
        Copy your combined monthly income from line 12 of Schedule I.............. ... ... .. ... ... ... .. ... .. ..... ..... ......... .......... ... ....... .. .                         $                3,814.54

 5.     Schedule J: Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J. .. ... ... ... ... ... .. ........................ .. ..... ...... .. .                                                       $                3,775.00

MAIM Answer These Questions for Administrative and Statistical Records
 6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
        D No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

        •  Yes
 7.     What kind of debt do you have?

        •       Your debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarily for a personal, family, or
                household purpose." 11 U.S.C. § 101 (8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

        O   Your debts are not primarily consumer debts. You have nothing to report on this part of the form . Check this box and submit this form to
            the court with your other schedules.
 Official Form 106Sum           Summary of Your Assets and Liabilities and Certain Statistical Information                         page 1 of 2
Software Copyright (c) 1996-201 9 Best Case, LLC - www.bestcase.com                                                                                                                                 Best Case Bankruptcy
             Case 2:19-bk-22847-BB                            Doc 1 Filed 10/30/19 Entered 10/30/19 20:17:16                           Desc
                                                              Main Document    Page 10 of 68
Debtor 1      Jose Alberto Sigala
Debtor 2      Milena Esmeralda Vital                                                       Case number (if known) -----,----------~

8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
      122A-1 Line 11 ; OR, Form 1228 Line 11 ; OR, Form 122C-1 Line 14.                                                                   4,864.64
                                                                                                                                 $- - - - - ---

9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:




       9a . Domestic support obligations (Copy line 6a.)                                                 $                0.00

       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                         $                0.00

       9c. Claims for death or personal injury while you were intoxicated . (Copy line 6c.)              $                0.00

       9d. Student loans. (Copy line 6f.)                                                                $          30,672.00

       9e. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims. (Copy line 6g .)                                                             $                0.00

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h .)         +$                 0.00


       9g . Total. Add lines 9a through 9f.
                                                                                                    I·            30,672.00




Official Form 106Sum                              Summary of Your Assets and Liabilities and Certain Statistical Information                  page 2 of2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
                Case 2:19-bk-22847-BB                         Doc 1 Filed 10/30/19 Entered 10/30/19 20:17:16                                                  Desc
                                                              Main Document    Page 11 of 68
 Fill in this information to identify your case and this filing:

 Debtor 1                   Jose Alberto Sigala
                            First Name                      Middle Name                      Last Name

 Debtor 2                   Milena Esmeralda Vital
 (Spouse, if filing)        First Name                      Middle Name                      Last Name


 United States Bankruptcy Court for the:             CENTRAL DISTRICT OF CALIFORNIA

 Case number                                                                                                                                            D    Check if this is an
                                                                                                                                                             amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                       12/15
In each category, separately llst and describe Items. List an asset only once. If an asset fits In more than one category, llst the asset In the category where you
think It fits best. Be as complete and accurate as posslble. If two married people are flllng together, both are equally responslble for supplylng correct
Information. If more space Is needed, attach a separate sheet to this form. On the top of any addltlonal pages, write your name and case number (If known).
Answer every question.

            Describe Each Residence, Bulldlng, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable Interest In any residence, bulldlng, land, or slmllar property?

   •    No. Go to Part 2.

   D    Yes. Where is the property?




Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

   D No
   •Yes


                       Toyota                                                                                                  Do not deduct secured claims or exemptions. Put
  3.1     Make:                                                Who has an Interest In the property? Check one
                       ~~~~~~~~~~~

                                                                                                                               the amou nt of any secured claims on Schedule D:
          Model:       Camry
                       ~~~~~~~~~~~
                                                               D     Debtor 1 only                                             Creditors Who Have Claims Secured by Property.
          Year:        1998                                    D     Debtor 2 only
                       ~~~~~~~~~~~

                                                                                                                               Current value of the      Current value of the
          Approximate mileage:                130000            •    Debtor 1 and Debtor 2 only                                entire property?          portion you own?
          Other information:                                   D At least one of the debtors and another
          Location: 12221 Inez St, Whittier
          CA 90605                                              •    Check If this Is community property                                 $1,000.00                   $1,000.00
                                                                     (see instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

   •No
   D Yes


 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
   .pages you have attached for Part 2. Write that number here .............................................................................=>                   $1 ,000.00


            Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following Items?                                                                    Current value of the
                                                                                                                                                      portion you own?
                                                                                                                                                      Do not deduct secured
                                                                                                                                                      clciims or exemptions.


Official Form 106A/B                                                         Schedule A/B: Property                                                                        page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy
              Case 2:19-bk-22847-BB                           Doc 1 Filed 10/30/19 Entered 10/30/19 20:17:16                                Desc
                                                              Main Document    Page 12 of 68
 Debtor 1       Jose Alberto Sigala
 Debtor 2       Milena Esmeralda Vital                                                                Case number (if known)

6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
   ONo
    •Yes. Describe .....

                                     5 beds, living room set, dining room set, desk.
                                     Location: 12221 Inez St, Whittier CA 90605                                                                     $2,500.00


7. Electronics
   Examples: Televisions and radios ; audio, video, stereo , and digital equipment; computers, printers, scanners; music collections; electronic devices
               including cell phones, cameras, media players, games
   ONo
    •Yes. Describe ... ..

                                     5 TV's, refrigitator, stove, microwave, DVD player.
                                     Location: 12221 Inez St, Whittier CA 90605                                                                     $1,950.00


8. Collectibles of value
   Examples: Antiques and figurines ; paintings, prints, or other artwork; books , pictures, or other art objects; stamp, coin , or baseball card collections;
               other collections, memorabilia , collectibles
    •No
    D Yes. Describe ... ..

9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
             musical instruments
    •No
    D    Yes. Describe ... ..

10. Firearms
        Examples: Pistols, rifles , shotguns, ammunition, and related equipment
    •No
    D    Yes. Describe ... ..

11 . Clothes
     Examples: Everyday clothes, furs , leather coats, designer wear, shoes, accessories
    ONo
    •    Yes. Describe .. ...

                                     Used clothing at used store clothing prices.
                                     Location: 12221 Inez St, Whittier CA 90605                                                                     $1,250.00


12. Jewelry
        Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold , silver
    •No
    D Yes. Describe ... ..

13. Non-farm animals
    Examples: Dogs, cats, birds, horses
    •No
    0 Yes. Describe .....

14. Any other personal and household items you did not already list, including any health aids you did not list
    •No
    D Yes. Give specific information .....


 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
     for Part 3. Write that number here ..............................................................................                          $5,700.00


Official Form 106NB                                                  Schedule NB: Property                                                                page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy
                  Case 2:19-bk-22847-BB                                                 Doc 1 Filed 10/30/19 Entered 10/30/19 20:17:16                                            Desc
                                                                                        Main Document    Page 13 of 68
 Debtor 1            Jose Alberto Sigala
 Debtor 2            Miiena Esmeralda Vital                                                                                                       Case· number (if known)



                                                                                                                                                                            Current value of the
                                                                                                                                                                            portion you own?
                                                                                                                                                                            Do not deduct secured
                                                                                                                                                                            claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
    •No
    0Yes .......... .. ............ ....... .......... ..... .................. ... ..... .. .... ...... ... ... ... ... .. ... ...... .. ..

17. Deposits of money
    Examples: Checking , savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses , and other similar
                  institutions. If you have multiple accounts with the same institution , list each .
   ONo
   •Yes .............. ........ ..                                   Institution name:

                                                                                                                Checking account with Chase bank
                                                     17.1.        Checking                                      Location: 12221 Inez St, Whittier CA 90605                                  $100.00

                                                                                                                Checking account with Chase Bank for Ms.
                                                                                                                Vital
                                                     17.2.        Checking                                      Location: 12221 Inez St, Whittier CA 90605                                  $100.00


18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds , investment accounts with brokerage firms, money market accounts
    •No
    OYes ... .. ..... .. .... ..                                Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
    joint venture
    •No
    D Yes. Give specific information about them .... ... ... .. ... ... .
                                 Name of entity:                                                                                                   % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by sign ing or delivering them .
    •    No
    D Yes. Give specific information about them
                                  Issuer name:

21 . Retirement or pension accounts
     Examples: Interests in IRA, ERISA, Keog h, 401 (k), 403(b) , thrift savings accounts, or other pension or profit-sharing plans
    DNo
    •    Yes. List each account separately.
                                 Type of account:                                                               Institution name:

                                                     401(k)                                                    401 k For Mr. Sigale at work managed by
                                                                                                               Vanguard                                                                $12,651.99


22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water). telecommunications companies, or others
    •No
    DYes .. ................... .                                                                               Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you , either for life or for a number of years)
    •No
    D Yes.............                      Issuer name and description.

24. Interests In an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1 ), 529A(b), and 529(b)(1 ).
Official Form 106A/B                                     Schedule A/B: Property                                                                                                                page 3
Software Copyright (c) 1996-2019 Best Case, LLC -www.bestcase.com                                                                                                                   Best Case Bankruptcy
                Case 2:19-bk-22847-BB                          Doc 1 Filed 10/30/19 Entered 10/30/19 20:17:16                                  Desc
                                                               Main Document    Page 14 of 68
 Debtor 1          Jose Alberto Sigala
 Debtor 2          Milena Esmeralda Vital                                                                  Case number (if known)

    •   No
    D   Yes ... ... .... ...    Institution name and description . Separately file the records of any interests.11 U.S.C . § 521 (c):

25 . Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
    •No
    D Yes. Give specific information about them ...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
    •No
    D Yes. Give specific information about them .. .

27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
    •No
    D Yes. Give specific information about them ...

 Money or property owed to you?                                                                                                         Current value of the
                                                                                                                                        portion you own?
                                                                                                                                        Do not deduct secured
                                                                                                                                        claims or exemptions.

28. Tax refunds owed to you
    •No
    D   Yes. Give specific information about them, including whether you already filed the returns and the tax years .. .....



29. Family support
    Examples: Past due or lump sum alimony, spousal support, child support, maintenance. divorce settlement, property settlement
    •No
    D Yes. Give specific information ... ...


30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers' compensation , Social Security
              benefits; unpaid loans you made to someone else
    •No
    D Yes. Give specific information ..

31 . Interests in insurance policies
      Examples: Health , disability, or life insurance; health savings account (HSA) ; credit, homeowner's, or renter's insurance
    •   No
    D   Yes. Name the insurance company of each policy and list its value.
                                 Company name:                                                    Beneficiary:                           Surrender or refund
                                                                                                                                         value:

32 . Any interest in property that is due you from someone who has died
      If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
     someone has died .
    •No
    D Yes. Give specific information ..


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
    •No
    D Yes. Describe each claim ........ .

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
    •No
    D Yes. Describe each claim ........ .

35. Any financial assets you did not already list
    •No
Official Form 106A/B                                                 Schedule A/B : Property                                                               page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                   Case 2:19-bk-22847-BB                                  Doc 1 Filed 10/30/19 Entered 10/30/19 20:17:16                                                Desc
                                                                          Main Document    Page 15 of 68
    Debtor 1         Jose Alberto Sigala
    Debtor 2         Milena Esmeralda Vital                                                                                                Case number (if known)

          D Yes. Give specific information ..

    36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
        for Part 4. Write that number here ................................ :....................................................................................       $12,851.99


               Describe Any Business-Related Property You Own or Have an Interest In. List any real estate In Part 1.

37. Do you own or have any legal or equitable Interest In any business-related property?
      •     No. Go to Part 6.

      D     Yes. Go to line 38.



               Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
               If you own or have an interest in farmland , list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
           •   No. Go to Part 7.
           D   Yes. Go to line 47.



                     Describe All Property You Own or Have an Interest In That You Did Not List Above


53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
          •No
          D Yes. Give specific information.

    54. Add the dollar value of all of your entries from Part 7. Write that number here                                                                                        $0.00


-                   List the Totals of Each Part of this Form

    55. Part 1: Total real estate, line 2 ......................................................................................................................                   $0.00
    56. Part 2: Total vehicles, line 6                                                                             $1,000.00
    57. Part 3: Total personal and household items, line 16                                                        $5,700.00
    58. Part 4: Total financial assets, line 36                                                                  $12,851.99
    59. Part 6: Total business-related property, line 46                                                                  $0.00
    60. Part 6: Total farm- and fishing-related property, line 62                                                         $0.00
    61. Part 7: Total other property not listed, line 64                                             +                    $0.00

    62. Total personal property. Add lines 56 through 61                                                         $19,551.99              Copy personal property total       $19,551.99

    63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                    $19,551.99




Official Form 106A/B                                                                  Schedule A/B: Property                                                                        page 5
Software Copyright (c) 1996-2019 Best Cpse, LLC -www.bestcase.com                                                                                                        Best Case Bankruptcy
                 Case 2:19-bk-22847-BB                        Doc 1 Filed 10/30/19 Entered 10/30/19 20:17:16                                      Desc
                                                              Main Document    Page 16 of 68
 Fill in this information to identify your case:

 Debtor 1                 Jose Alberto Sigala
                          First Name                        Middle Name                   Last Name

 Debtor 2                 Milena Esmeralda Vital
 (Spouse if, filing )     First Name                        Middle Name                   Last Name


 United States Bankruptcy Court for the:             CENTRAL DISTRICT OF CALIFORNIA

 Case number
 (if known )                                                                                                                          D    Check if this is an
                                                                                                                                           amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                     4/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information . Using
the property you listed on Schedule AIB : Property (Official Form 106NB) as your source , list the property that you claim as exempt. If more space is
needed , fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any a·dditional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions-such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds-may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

litffilM Identify the Property You Claim as Exempt
 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

      •You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)

      D    You are claiming federal exemptions. 11 U.S.C . § 522(b)(2)

 2. For any property you list on Schedule AIB that you claim as exempt, fill in the information below.
      Brief' description of the property and 1lne on           Current value of the   Amount of the exemption you clal·m       Specific laws that allow exemption
      Schedule Al8 that llsts this property                    portion you own
                                                               Copy the value from    Check only one box for each exemption.
                                                               Sc/1§.dule!VB

      1998 Toyota Camry 130000 miles
      Location: 12221 Inez St, Whittier CA
      90605
                                                                       $1,000.00
                                                                                      •
                                                                                      D
                                                                                                                 $1,000.00

                                                                                            100% of fair market value, up to
                                                                                                                               C.C.P. § 703.140(b)(2)


      Line from Schedule AIB : 3.1                                                          any applicable statutory limit

      5 beds, living room set, dining room
      set, desk.
      Location: 12221 Inez St, Whittier CA
                                                                       $2,500.00
                                                                                      •
                                                                                      D
                                                                                                                 $2,500.00

                                                                                            100% of fair market value, up to
                                                                                                                               C.C.P. § 703.140(b)(3)


      90605                                                                                 any applicable statutory limit
      Line from Schedule A/B : 6.1

      5 TV's, refrigitator, stove, microwave,
      DVD player.
      Location: 12221 Inez St, Whittier CA
                                                                       $1,950.00
                                                                                      •
                                                                                      D
                                                                                                                 $1,950.00

                                                                                            100% of fair market value, up to
                                                                                                                               C.C.P. § 703.140(b)(3)


      90605                                                                                 any applicable statutory limit
      Line from Schedule AIB: 7.1

      Used clothing at used store clothing
      prices.
      Location: 12221 Inez St, Whittier CA
                                                                      $1,250.00
                                                                                      •
                                                                                      D
                                                                                                                $1,250.00
                                                                                            100% of fair market value, up to
                                                                                                                               C.C.P. § 703.140(b)(3)


      90605                                                                                 any applicable statutory limit
      Line from Schedule AIB : 11 .1




Official Form ·106C                                    Schedule C: The Property You Claim as Exempt                                                       page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC -www.bestcase.com                                                                                   Best Case Bankruptcy
                Case 2:19-bk-22847-BB                          Doc 1 Filed 10/30/19 Entered 10/30/19 20:17:16                                         Desc
                                                               Main Document    Page 17 of 68
 Debtor 1    Jose Alberto Sigala
 Debtor 2    Milena Esmeralda Vital                                                                       Case number (if known)

                                                                              of
                                                                Current value the     .. Amount of the exemj')ttOn you claim       specific laws' that allow exemption
                                                                portion you own
                                                                Copy the value from    Check only one box for each exemption.
                                                                Schedu/~

      Checking: Checking account with                                     $100.00       •                            $100.00       C.C.P. § 703.140(b)(5)
      Chase bank
      Location: 12221 Inez St, Whittier CA                                              D    100% of fair market value , up to
      90605                                                                                  any applicable statutory limit
      Line from Schedule AIB : 17.1


      Checking: Checking account with
      Chase Bank for Ms. Vital
      Location: 12221 Inez St, Whittier CA
                                                                          $100.00
                                                                                        •
                                                                                        0
                                                                                                                     $100.00

                                                                                             100% of fair market value , up to
                                                                                                                                   C.C.P. § 703.140(b)(5)


      90605                                                                                  any applicable statutory limit
      Line from Schedule AIB : 17.2


      401 (k): 401 k For Mr. Si gale at work
      managed by Vanguard
      Line from Schedule AIB : 21.1
                                                                      $12,651.99
                                                                                       •0
                                                                                                                 $12,651.99

                                                                                             100% of fair market value , up to
                                                                                                                                   C.C.P. § 703.140(b)(10)(E)


                                                                                             any applicable statutory limit


 3. Are you claiming a homestead exemption of more than $170,360?
    (Subject to adjustment on 4/01 /22 and every 3 years after that for cases filed on or after the date of adjustment.)
      •     No
      0     Yes. Did you acquire the property covered by the exemption with in 1,215 days before you filed this case?
            0       No
            0       Yes




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                          page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                  Case 2:19-bk-22847-BB                       Doc 1 Filed 10/30/19 Entered 10/30/19 20:17:16                                   Desc
                                                              Main Document    Page 18 of 68
 Fill in this information to identify your case :

 Debtor 1                 Jose Alberto Sigala
                          First Name                        Middle Name           Last Name

 Debtor 2                 Milena Esmeralda Vital
 (Spouse if, filing )     First Name                       Middle Name            Last Name


 United States Bankruptcy Court for the:             CENTRAL DISTRICT OF CALIFORNIA

 Case number
 (if known)                                                                                                                        D   Check if this is an
                                                                                                                                       amended filing

Official Form 1060
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                12/15
Be as complete and accurate as possible. If two married people are flllng together, both are equally responsible for supplying correct Information. If more space
Is needed, copy the Additional Page, fill It out, number the entries, and attach It to this form . On the top of any additional pages, write your name and case
number (If known).
1. Do any creditors have claims secured by your property?

       •   No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form .
       D   Yes. Fill in all of the information below.




Official Form 106D                               Schedule D: Creditors Who Have Claims Secured by Property                                             page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC -www.bestcase.com                                                                                Best Case Bankruptcy
                  Case 2:19-bk-22847-BB                       Doc 1 Filed 10/30/19 Entered 10/30/19 20:17:16                                                       Desc
                                                              Main Document    Page 19 of 68
 Fill in this information to identify your case:

 Debtor 1                   Jose Alberto Si ala
                            First Name                      Middle Name                       Last Name

 Debtor 2                   Milena Esmeralda Vital
 (Spouse if, filing)        First Name                      Middle Name                       Last Name


 United States Bankruptcy Court for the:              CENTRAL DISTRICT OF CALIFORNIA

 Case number
 (if known)                                                                                                                                           D    Check if this is an
                                                                                                                                                           amended filing


Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                     12/15
Be as complete and accurate as poss Ible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result In a claim . Also list executory contracts on Schedule A/B: Property (Offlclal Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not Include any creditors with partially secured claims that are listed In
Schedule D: Creditors Who Have Claims Secured by Property. If more space Is needed, copy the Part you need, fill It out, number the entries In the boxes on the
left. Attach the Continuation Page to this page. If you have no Information to report In a Part, do not file that Part. On the top of any additional pages, write your
name and case number (If known).

l@IM List All of Your PRIORITY Unsecured Claims
 1.   Do any creditors have priority unsecured claims against you?

      •    No. Go to Part 2.

      Oves.

iilffjfW List All of Your NONPRIORITY Unsecured Claims
 3.   Do any creditors have nonprlorlty unsecured claims against you?

      0    No. You have nothing to report in this part. Submit this form to the court with your other schedules .

      •Yes.

 4.   List all of your nonprlorlty unsecured claims In the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
      unsecured claim. list the creditor separately for each claim. For each cla im listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
      than one creditor holds a particular claim , list the other creditors in Part 3.lf you have more than three nonpriority unsecured claims fill out the Continuation Page of
      Part2.
                                                                                                                                                              Total claim

0             AD ASTRA Recovery Services Inc.
              Nonpriority Creditor's Name
                                                                     Last 4 digits of account number        2545
                                                                                                            -------
                                                                                                                                                                             $300.00

              8918 W 21 Street N, Suite 200                          When was the debt Incurred?
              PMB 300
              Wichita, KS 67205
              Number Street City State Zip Code                      As of the date you file, the claim Is: Check all that apply
              Who Incurred the debt? Check one.
              D   Debtor 1 only
                                                                     D    Contingent
              D   Debtor 2 only
                                                                     D    Unliquidated
              •   Debtor 1 and Debtor 2 only                         D    Disputed
              D At least one of the debtors and another              Type of NONPRIORITY unsecured claim :

              • Check If this cl aim Is for a community              0    Student loans
              debt                                                   D  Obligations arising out of a separation agreement or divorce that you did not
              Is the claim subject to offset?                        report as priority claims
              •   No                                                 0    Debts to pension or profit-sharing plans, and other simila r debts

              Dves                                                   •    Other. Specify   Advanced Loan




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                                   Page 1of19
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                             49115                                                 Best Case Bankruptcy
               Case 2:19-bk-22847-BB                          Doc 1 Filed 10/30/19 Entered 10/30/19 20:17:16                                          Desc
                                                              Main Document    Page 20 of 68
 Debtor 1 Jose Alberto Sigala
 Debtor 2 Milena Esmeralda Vital                                                                        Case number      (~known)


0          AME Medical Group, Inc.
           Nonpriority Creditor's Name
                                                                    Last 4 digits of account number       _8_1_4_5____                                        $119.40

           11942 Paramount Blvd. STE B                              When was the debt Incurred?            04/25/2019
           Downey, CA 90242
           Number Street City State Zip Code                        As of the date you file, the claim Is: Check all that apply
           Who Incurred the debt? Check one.
           D Debtor 1 only
                                                                    D Contingent
           D Debtor 2 only
                                                                    D Unliquidated
           •   Debtor 1 and Debtor 2 only                           D Disputed
           D At least one of the debtors and another                Type of NONPRIORITY unsecured claim :

           • Check If this claim Is for a community                 D Student loans
           debt                                                     D Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                          report as priority claims

           •   No                                                   D Debts to pension or profit-sharing plans, and other similar debts

           Dves                                                     •   Other. Specify   Medical bills
                                                                                         ---------------------

~         AME Medical Group, Inc.                                   Last 4 digits of account number      9145
                                                                                                         ------
                                                                                                                                                              $119.40
           Nonpriority Creditor's Name
           11942 Paramount Blvd. STE B                              When was the debt Incurred?            04/25/19
           Downey, CA 90242
           Number Street City State Zip Code                        As of the date you file, the claim Is : Check all that apply
          Who Incurred the debt? Check one.
           D Debtor 1 only
                                                                    D Contingent
           D Debtor 2 only
                                                                    D Unliquidated
           •   Debtor 1 and Debtor 2 only                           D Disputed
           D At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

          • Check If this claim Is for a community                  D Student loans
          debt                                                      D Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                           report as priority claims

           •   No                                                   D Debts to pension or profit-sharing plans, and other similar debts

           DYes                                                     •   Other. Specify   Medical bills
                                                                                         --------------------~




0         AWA Collections
           Nonpriority Creditor's Name
                                                                    Last 4 digits of account number        1666
                                                                                                         -------
                                                                                                                                                              $738.43

          PO BOX6605                                                When was the debt Incurred?
          Orange, CA 92863
           Number Street City State Zip Code                        As of the date you file, the claim Is: Check all that apply
          Who Incurred the debt? Check one.
           D Debtor 1 only
                                                                    D Contingent
           D Debtor 2 only
                                                                    D Unliquidated
           •   Debtor 1 and Debtor 2 only                           D Disputed
           D At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

          • Check If this claim Is for a community                  D Student loans
          debt                                                      D Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                           report as priority claims
           •   No                                                   D Debts to pension or profit-sharing plans, and other similar debts

          Dves                                                      •   Other. Specify   Insurance Fees AAA Insurance




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 2of19
Software Copyright (c) 1996-2019 Best Case, LLC -www.bestcase.com                                                                                      Best Case Bankruptcy
               Case 2:19-bk-22847-BB                          Doc 1 Filed 10/30/19 Entered 10/30/19 20:17:16                                           Desc
                                                              Main Document    Page 21 of 68
 Debtor 1 Jose Alberto Sigala
 Debtor 2 Milena Esmeralda Vital                                                                         Case number      (it known)


~          Axcssfn/cngo                                              Last 4 digits of account number       7923
                                                                                                           -------                                          Unknow n
           Nonpriority Creditor's Name
                                                                                                            Opened 04/17 Last Active
           7755 Montgomery Rd                                        When was the debt Incurred?            11/30/17
           Cincinnati, OH 45236
           Number Street City State Zip Code                         As of the date you file, the clalm Is: Check all that apply
           Who Incurred the debt? Check one.

           •   Debtor 1 only                                         D Contingent
           D Debtor 2 only                                           D Unliquidated
           D Debtor 1 and Debtor 2 only                              0   Disputed
           D At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

           D Check If this clalm Is for a community                  D Student loans
           debt                                                      D Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

           •   No                                                    D Debts to pension or profit-sharing plans, and other similar debts

           Dves



G;U        Axcssfn/cngo                                              Last 4 digits of account number        8341
                                                                                                          ------
                                                                                                                                                            Unknown
           Nonpriority Creditor's Name
                                                                                                            Opened 07/16 Last Active
           7755 Montgomery Rd                                        When was the debt Incurred?            4/12/17
           Cincinnati, OH 45236
           Number Street City State Zip Code                         As of the date you file, the claim Is: Check all that apply
           Who Incurred the debt? Check one.

           •   Debtor 1 only                                         D Contingent
           D Debtor 2 only                                           D Unliquidated
           D Debtor 1 and Debtor 2 only                              D Disputed
           D At least one of the debtors and another                 Type of NONPRIORITY unsecured claim :

           D Check If this claim Is for a community                  D Student loans
           debt                                                      D Obligations arising out of a separation agreement or divorce that you did not
           Is the clalm subject to offset?                           report as priority claims

           •   No                                                    D Debts to pension or profit-sharing plans, and other similar debts

           DYes                                                      •Other. Specify      Unsecured
                                                                                          ---------------------

G2.J      Axcssfn/cngo
           Nonpriority Creditor's Name
                                                                     Last 4 digits of account number      9877
                                                                                                          - - - - --
                                                                                                                                                            Unknown

                                                                                                            Opened 11/17 Last Active
           7755 Montgomery Rd                                        When was the debt Incurred?            10/19/18
           Cincinnati, OH 45236
           Number Street City State Zip Code                         As of the date you file, the claim Is: Check all that apply
          Who Incurred the debt? Check one .

           •   Debtor 1 only                                         D Contingent
           D Debtor 2 only                                           D Unliquidated
           D Debtor 1 and Debtor 2 only                              D Disputed
           D At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

           D Check If this claim Is for a community                  D Student loans
           debt                                                      0 Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

           •   No                                                    0   Debts to pension or profit-sharing plans, and other similar debts

           DYes                                                      •   Other. Specify   Unsecured
                                                                                          ---------------------




Official Form 106 Elf                                   Schedule Elf: Creditors Who Have Unsecured Claims                                                    Page 3 of 19
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
               Case 2:19-bk-22847-BB                          Doc 1 Filed 10/30/19 Entered 10/30/19 20:17:16                                           Desc
                                                              Main Document    Page 22 of 68
 Debtor 1 Jose Alberto Sigala
 Debtor 2 Milena Esmeralda Vital                                                                         Case number     (it known)



~          Ca Accts Svc                                              Last 4 digits of account number       1196
                                                                                                          -------
                                                                                                                                                               $327.00
           Nonpriority Creditor's Name
           329 Vanhouten                                             When was the debt Incurred?           Opened 11 /13/18
           El Cajon, CA 92020
           Number Street City State Zip Code                         As of the date you file, the claim Is: Check all that apply
           Who Incurred the debt? Check one.

           •   Debtor 1 only                                         D Contingent
           D Debtor 2 only                                           D Unliquidated
           D Debtor 1 and Debtor 2 only                              D Disputed
           D At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

           D Check If this claim Is for a community                  D Student loans
           debt                                                      D Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

           •   No                                                    D Debts to pension or profit-sharing plans , and other similar debts

           DYes



0          Ca Accts Svc
           Nonpriority Creditor's Name
                                                                     Last 4 digits of account number      _9_8_5_7____                                      Unknown

                                                                                                           Opened 9/20/16 Last Active
           329 Vanhouten                                             When was the debt Incurred?           2/09/17
           El Cajon, CA 92020
           Number Street City State Zip Code                         As of the date you file, the claim Is: Check all that apply
           Who Incurred the debt? Check one.
           D Debtor 1 only
                                                                     D Contingent
           D Debtor 2 only
                                                                     D Unliquidated
           •   Debtor 1 and Debtor 2 only                            D Disputed
           D At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

           • Check If this claim Is for a community                  D Student loans
           debt                                                      D Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

           •   No                                                    D Debts to pension or profit-sharing plans , and other similar debts


                                                                                          -Medical
           DYes                                                      •   Other. Specify
                                                                                            --------------------

~          Capital One Auto Finan                                    Last 4 digits of account number      1001
                                                                                                          ------
                                                                                                                                                           $11,299.00
           Nonpriority Creditor's Name
                                                                                                           Opened 04/17 Last Active
           Credit Bureau Dispute                                     When was the debt Incurred?           5/16/19
           Plano, TX 75025
           Number Street City State Zip Code                         As of the date you file, the claim Is: Check all that apply
           Who Incurred the debt? Check one.

           •   Debtor 1 only                                         D Contingent
           D Debtor 2 only                                           D Unliquidated
           D Debtor 1 and Debtor 2 only                              D   Disputed
           D At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

           D Check If this claim Is for a community                  D Student loans
           debt                                                      D Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims
           •   No                                                    D Debts to pension or profit-sharing plans, and other similar debts


                                                                                          -Automobile
           0Yes                                                      •   Other. Specify
                                                                                            --------------------




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 4 of 19
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
               Case 2:19-bk-22847-BB                          Doc 1 Filed 10/30/19 Entered 10/30/19 20:17:16                                           Desc
                                                              Main Document    Page 23 of 68
 Debtor 1 Jose Alberto Sigala
 Debtor 2 Milena Esmeralda Vital                                                                         Case number      (it known)



~         Capital One Auto Financial                                 Last 4 digits of account number      8006
                                                                                                          ------
                                                                                                                                                           Unknown
          Nonpriority Creditor's Name
          PO BOX 259407                                              When was the debt Incurred?
          Plano, TX 75025
          Number Street City State Zip Code                          As of the date you file, the claim Is: Check all that apply
          Who Incurred the debt? Check one.
           0   Debtor 1 only
                                                                     D Contingent
           D Debtor 2 only
                                                                     D Unliquidated
           •   Debtor 1 and Debtor 2 only                            D Disputed
           D At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

          •Check If this claim Is for a community                    D Student loans
          debt                                                       0 Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           •   No                                                    0   Debts to pension or profit-sharing plans, and other similar debts

          DYes                                                       •   Other. Specify   Voluntary Repo vehicle


~         Care Ambulance Service                                     Last 4 digits of account number      9756
                                                                                                          ------
                                                                                                                                                           $1,611.00
          Nonpriority Creditor's Name
          PO BOX 31001                                               When was the debt Incurred?            07/05/2018
          Pasadena, CA 91110
          Number Street City State Zip Code                          As of the date you file, the claim Is: Check all that apply
          Who Incurred the debt? Check one.
          0    Debtor 1 only
                                                                     0   Contingent
          D Debtor 2 only
                                                                     D Unliquidated
          •    Debtor 1 and Debtor 2 only                            D Disputed
          D At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

          • Check If this claim Is for a community                   D Student loans
          debt                                                       0 Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           •   No                                                    D Debts to pension or profit-sharing plans, and other similar debts

          Dves                                                       •   Other. Specify   Medical bills
                                                                                          -----------~---------




~         Check'nGo                                                  Last 4 digits of account number        2769
                                                                                                          ------
                                                                                                                                                              $300.00
          Nonpriority Creditor's Name
          14557 East Telegraph Road                                  When was the debt Incurred?            12/23/2016
          La Mirada, CA 90638
          Number Street City State Zip Code                          As of the date you file, the claim Is: Check all that apply
          Who Incurred the debt? Check one.
          0    Debtor 1 only
                                                                     D Contingent
          D Debtor 2 only
                                                                     D Unliquidated
           •   Debtor 1 and Debtor 2 only                            D Disputed
          D At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

          • Check If this claim Is for a community                  · D Student loans
          debt                                                       0 Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

           •   No                                                    0   Debts to pension or profit-sharing plans, and other similar debts

          Dves




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 5of19
Software Copyright (c) 1996-2019 Best Case, LLC -www.bestcase.ccm                                                                                      Best Case Bankruptcy
               Case 2:19-bk-22847-BB                         Doc 1 Filed 10/30/19 Entered 10/30/19 20:17:16                                           Desc
                                                             Main Document    Page 24 of 68
 Debtor 1 Jose Alberto Sigala
 Debtor 2 Milena Esmeralda Vital                                                                        Case number      (it known)



[I]        Cmre. 877-572-7555
           Nonpriority Creditor's Name
                                                                    Last 4 digits of account number       1606
                                                                                                          -------
                                                                                                                                                              $369.00

           3075 E Imperial Hwy                                      When was the debt Incurred?            0 ened 11/18
           Brea, CA 92821
           Number Street City State Zip Code                        As of the date you file, the claim Is: Check all that apply
           Who Incurred the debt? Check one.
           D Debtor 1 only                                          D Contingent
           •   Debtor 2 only                                        D Unliquidated
           D Debtor 1 and Debtor 2 only                             D Disputed
           D At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

           D Check If this claim Is for a community                 D Student loans
           debt                                                     D Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                          report as priority cla ims

           •   No                                                   D Debts to pension or profit-sharing plans, and other similar debts

                                                                                    .    Collection Attorney City Of Santa Fe
           DYes                                                     •   Other. Specify   S rin s
                                                                                         -~~~-----------------




~          Collection Consultants                                   Last 4 digits of account number        4466
                                                                                                          - -----
                                                                                                                                                              $518.00
           Nonpriority Creditor's Name
           6100 San Fernando Road                                   When was the debt Incurred?            Opened 11 /18
           Glendale, CA 91201
           Number Street City State Zip Code                        As of the date you file, the claim Is : Check all that apply
           Who Incurred the debt? Check one.
           D Debtor 1 only                                          D Contingent
           •   Debtor 2 only                                        D Unliquidated
           D Debtor 1 and Debtor 2 on ly                            D Disputed
           D At least one of the debtors and another                Type of NONPRIORITY unsecured claim :

           D Check If this claim Is for a community                 D Student loans
           debt                                                     D Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                          report as priority claims

           •   No                                                   D Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Collection Attorney Bright Health
           DYes                                                     •   Other. Specify   Ph sicians
                                                                                         -~-------------------




~          Comenitybank/hottopic                                    Last 4 digits of account number       5406
                                                                                                         - - - - -- -
                                                                                                                                                              $259.00
           Nonpriority Creditor's Name
                                                                                                           Opened 02/16 Last Active
           Po Box 182789                                            When was the debt Incurred?            6/01/19
           Columbus, OH 43218
           Number Street City State Zip Code                        As of the date you file, the claim Is: Check all that apply
          Who Incurred the debt? Check one.

           •   Debtor 1 only                                        D Contingent
           D Debtor 2 only                                          D Unliquidated
           D Debtor 1 and Debtor 2 only                             D Disputed
           D At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

          D Check If this claim Is for a community                  D Student loans
          debt                                                      D Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                           report as priority claims

           •   No                                                   D Debts to pension or profit-sharing plans, and other similar debts

          DYes                                                      •   Other. Specify   Charge Account




Official Form 106 Elf                                  Schedule E/F : Creditors Who Have Unsecured Claims                                                   Page 6of19
Software Copyright (c) 1996-2019 Best Case, LLC -www.bestcase.com                                                                                      Best Case Bankruptcy
               Case 2:19-bk-22847-BB                          Doc 1 Filed 10/30/19 Entered 10/30/19 20:17:16                                            Desc
                                                              Main Document    Page 25 of 68
 Debtor 1 Jose Alberto Sigala
 Debtor 2 Milena Esmeralda Vital                                                                         Case number      (if known)



~          Comenitybank/victoria                                     Last 4 digits of account number       9536
                                                                                                           -------
                                                                                                                                                                $678.00
           Nonpriority Creditor's Name
                                                                                                            Opened 11 /18 Last Active
           Po Box 182789                                             When was the debt Incurred?            5/25/19
           Columbus, OH 43218
           Number Street City State Zip Code                         As of the date you flle, the clalm Is: Check all that apply
           Who Incurred the debt? Check one.
           D Debtor 1 only                                           D Contingent
           •   Debtor 2 only                                         D Unliquidated
           D Debtor 1 and Debtor 2 only                              D Disputed
           D At least one of the debtors and another                 Type of NONPRIORITY unsecured clalm:

           D Check If this clalm Is for a community                  D Student loans
           debt                                                      0 Obligations arising out of a separation agreement or divorce that you did not
           Is the clalm subject to offset?                           report as priority claims

           •   No                                                    0   Debts to pension or profit-sharing plans, and other similar debts

           Dves                                                      •   Other. Specify   Charge Account


~          Comenitybank/victoria                                     Last 4 digits of account number       9077
                                                                                                           -------
                                                                                                                                                                $261.00
           Nonpriority Creditor's Name
                                                                                                            Opened 02/17 Last Active
           Po Box 182789                                             When was the debt Incurred?            6/01/19
           Columbus, OH 43218
           Number Street City State Zip Code                         As of the date you flle, the clalm Is: Check all that apply
           Who Incurred the debt? Check one.

           •   Debtor 1 only                                         D Contingent
           D Debtor 2 only                                           D Unliquidated
           D Debtor 1 and Debtor 2 only                              D Disputed
           D At least one of the debtors and another                 Type of NONPRIORITY unsecured clalm:

           0 Check If this clalm Is for a community                  0   Student loans
           debt                                                      0  Obligations arising out of a separation agreement or divorce that you did not
           Is the clalm subject to offset?                           report as priority claims

           •   No                                                    0   Debts to pension or profit-sharing plans, and other similar debts

           Dves                                                      •   Other. Specify   Charge Account


~          Convergent Outsourcing                                    Last 4 digits of account number      8873
                                                                                                          ------
                                                                                                                                                                $886.00
           Nonpriority Creditor's Name
           Po Box 9004                                               When was the debt Incurred?            Opened 07116
           Renton, WA 98057
           Number Street City State Zip Code                         As of the date you flle, the clalm Is: Check all that apply
          Who Incurred the debt? Check one.

           •   Debtor 1 only                                         D Contingent
           D Debtor 2 only                                           0   Unliquidated
           D Debtor 1 and Debtor 2 only                              D Disputed
           0   At least one of the debtors and another               Type of NONPRIORITY unsecured clalm :

           0  Check If this clalm Is for a community                 D Student loans
          debt                                                       D Obligations arising out of a separation agreement or divorce that you did not
          Is the clalm subject to offset?                            report as priority claims

           •   No                                                    0   Debts to pension or profit-sharing plans, and other similar debts

           Oves                                                      •   other. Specify   Collection Attorney Sprint




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Clalms                                                     Page 7of19
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                 Case 2:19-bk-22847-BB                        Doc 1 Filed 10/30/19 Entered 10/30/19 20:17:16                                          Desc
                                                              Main Document    Page 26 of 68
 Debtor 1 Jose Alberto Sigala
 Debtor 2 Milena Esmeralda Vital                                                                        Case number     (it known)



\62      I   County Of Orange                                       Last 4 digits of account number       0625
                                                                                                         ------
                                                                                                                                                          Unknown
             Nonpriority Creditor's Name
                                                                                                          Opened 02/10 Last Active
             801 W Civic Center Dr St                               When was the debt Incurred?           4/15/13
             Santa Ana, CA 92701
             Number Street City State Zip Code                      As of the date you file, the claim Is: Check all that apply
             Who Incurred the debt? Check one.

             •   Debtor 1 only                                      D Contingent

             D Debtor 2 only                                        D Unliquidated

             D Debtor 1 and Debtor 2 only                           D Disputed
                                                                    Type of NONPRIORITY unsecured claim:
             D At least one of the debtors and another
                                                                    D Student loans
             D Check If this claim Is for a community
             debt                                                   • Obligations arising out of a separation agreement or divorce that you did not
             Is the claim subject to offset?                        report as priority claims

             •   No                                                 D Debts to pension or profit-sharing plans, and other similar debts

             DYes                                                   D Other. Specify
                                                                                         Family Support

0            Credit Management Lp
             Nonpriority Creditor's Name
                                                                    Last 4 digits of account number      8505
                                                                                                         ------
                                                                                                                                                          Unknown

             6080 Tennyson Parkway                                  When was the debt Incurred?           Opened 8/17/15
             Plano TX 75024
             Number Street City State Zip Code                      As of the date you file, the claim Is: Check all that apply
             Who Incurred the debt? Check one.
             D Debtor 1 only                                        D Contingent
             •   Debtor 2 only                                      D Unliquidated
             D Debtor 1 and Debtor 2 only                           D Disputed
             D At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

             D Check If this claim Is for a community               D Student loans
             debt                                                   D Obligations arising out of a separation agreement or divorce that you did not
             Is the claim subject to offset?                        report as priority claims

             •   No                                                 D Debts to pension or profit-sharing plans, and other similar debts

             Dves                                                   •   other. specify   Collection Attorney Time Warner La


I~   2
         I   Curacao
             Nonpriority Creditor's Name
                                                                    Last 4 digits of account number       8400
                                                                                                         -------
                                                                                                                                                             $512.00

                                                                                                          Opened 12/08 Last Active
             1605 W Olympic Bv                                      When was the debt Incurred?           5/19/19
             Los Angeles, CA 90015
             Number Street City State Zip Code                      As of the date you file, the claim Is: Check all that apply
             Who Incurred the debt? Check one.

             •   Debtor 1 only                                      D Contingent
             D Debtor 2 only                                        D Unliquidated
             D Debtor 1 and Debtor 2 only                           D Disputed
             D At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

             D Check If this claim Is for a community               D Student loans
             debt                                                   D Obligations arising out of a separation agreement or divorce that you did not
             Is the claim subject to offset?                        report as priority claims

             •   No                                                 D Debts to pension or profit-sharing plans, and other similar debts

             DYes                                                   •   Other. Specify   Installment Sales Contract




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 8of19
Software Copyright (c) 1996-2019 Best Case, LLC -www.bestcase.com                                                                                     Best Case Bankruptcy
                  Case 2:19-bk-22847-BB                        Doc 1 Filed 10/30/19 Entered 10/30/19 20:17:16                                          Desc
                                                               Main Document    Page 27 of 68
 Debtor       1 Jose Alberto Sigala
 Debtor       2 Milena Esmeralda Vital                                                                   Case number (it known)


      2
Ij· I         Curacao                                                Last 4 digits of account number      6400                                                $118.00
              Nonpriority Creditor's Name
                                                                                                          -------
                                                                                                           Opened 12/15 Last Active
              1605 W Olympic Bv                                      When was the debt Incurred?           3/17/19
              Los Angeles, CA 90015
              Number Street City State Zip Code                      As of the date you file, the claim Is: Check all that apply
              Who Incurred the debt? Check      on~.

              D Debtor 1 only                                        D Contingent
              •   Debtor 2 only                                      D Unliquidated
              D Debtor 1 and Debtor 2 only                           D Disputed
              D At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

              D Check If this claim Is for a community               D Student loans
              debt                                                   D Obligations arising out of a separation agreement or divorce that you did not
              Is the claim subject to offset?                        report as priority claims

              •   No                                                 D Debts to pension or profit-sharing plans, and other similar debts

              Dves                                                   •   Other. Specify   Installment Sales Contract


      2
I:·       I   Curacao                                                Last 4 digits of account number      6499                                                 $87.99
                                                                                                          -------
              Nonpriority Creditor's Name
                                                                                                           Opened 12/15 Last Active
              1605 W Olympic Bv                                      When was the debt Incurred?           09/19
              Los Angeles, CA 90015
              Number Street City State Zip Code                      As of the date you file, the claim Is: Check all that apply
              Who Incurred the debt? Check one.
              D Debtor 1 only                                        D Contingent
              •   Debtor 2 only                                      D Unliquidated
              D Debtor 1 and Debtor 2 only                           D Disputed
              D At least one of the debtors and another              Type of NONPRIORITY unsecured clalm:

              D Check If this claim Is for a community               D Student loans
              debt                                                   D Obligations arising out of a separation agreement or divorce that you did not
              Is the claim subject to offset?                        report as priority claims

              •   No                                                 D Debts to pension or profit-sharing plans, and other similar debts

              Dves                                                   •   Other. Specify   Charge Account


I~    2
          I   Curacao
              Nonpriority Creditor's Name
                                                                     Last 4 digits of account number       8499
                                                                                                          ------
                                                                                                                                                              $545.59

                                                                                                           Opened 12/08 Last Active
              1605 W Olympic Bv                                      When was the debt Incurred?           7/31/18
              Los Angeles, CA 90015
              Number Street City State Zip Code                      As of the date you file, the claim Is: Check all that apply
              Who Incurred the debt? Check one.

              •   Debtor 1 only                                      D Contingent
              D Debtor 2 only                                        D Unliquidated
              D Debtor 1 and Debtor 2 only                           D Disputed
              D At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

              D Check If this claim Is for a community               D Student loans
              debt                                                   D Obligations arising out of a separation agreement or divorce that you did not
              Is the claim subject to offset?                        report as priority claims

              •   No                                                 D Debts to pension or profit-sharing plans, and other similar debts

              Dves                                                   •   Other. Specify   Charge Account




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 9of19
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
               Case 2:19-bk-22847-BB                          Doc 1 Filed 10/30/19 Entered 10/30/19 20:17:16                                          Desc
                                                              Main Document    Page 28 of 68
 Debtor   1 Jose Alberto Sigala
 Debtor   2 Milena Esmeralda Vital                                                                      Case number (~known)


   2
I:· I      Enhanced Recovery Co L                                   Last 4 digits of account number      9279
                                                                                                         ------
                                                                                                                                                           $1,603.00
           Nonpriority Creditor's Name
           Po Box 57547                                             When was the debt Incurred?           Opened 07116
           Jacksonville, FL 32241
           Number Street City State Zip Code                        As of the date you flle, the claim Is: Check all that apply
           Who Incurred the debt? Check one.
           D Debtor 1 only                                          D Contingent
           •   Debtor 2 only                                        D Unliquidated
           D Debtor 1 and Debtor 2 only                             D Disputed
           D At least one of the debtors and another                Type of NONPRIORITY unsecured claim :

           D Check If this claim Is for a community                 D Student loans
           debt                                                     D Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                          report as priority claims

           •   No                                                   D Debts to pension or profit-sharing plans, and other similar debts

           DYes                                                     •   other. Specify   Collection Attorney Sprint


If.2 I     Enhanced Recovery Co L                                   Last 4 digits of account number       6349
                                                                                                         - - - - - --
                                                                                                                                                              $580.00
           Nonpriority Creditor's Name
           Po Box 57547                                             When was the debt Incurred?           Opened 04/17
           Jacksonville, FL 32241
           Number Street City State Zip Code                        As of the date you file, the claim Is: Check all that apply
          Who Incurred the debt? Check one.

           •   Debtor 1 only                                        D Contingent
           D Debtor 2 only                                          D Unliquidated
           D Debtor 1 and Debtor 2 only                             D Disputed
           D At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

          D Check If this claim Is for a community                  D Student loans
          debt                                                      D Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                           report as priority claims

           •   No                                                   D Debts to pension or profit-sharing plans, and other similar debts

           Dves                                                     •   Other. Specify   Collection Attorney At T Directv


   2
I:· I     l.c: System, Inc                                          Last 4 digits of account number      1199
                                                                                                         ------
                                                                                                                                                              $301.00
           Nonpriority Creditor's Name
          Po Box 64378                                              When was the debt Incurred?           Opened 06/19
          Saint Paul, MN 55164
           ~umber   Street City State Zip Code                      As or the date you rue, the claim Is : Check all that apply
          Who Incurred the debt? Check one.
           D Debtor 1 only                                          D Contingent
           •   Debtor 2 only                                        D Unliquidated
           D Debtor 1 and Debtor 2 only                             D Disputed
           D At least one of the debtors and another                Type or NONPRIORITY unsecured claim:

          D Check If this claim Is for a community                  D Student loans
          debt                                                      D Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                           report as priority claims

           •   No                                                   D Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Collection Attorney Charter
          Dves                                                      •   Other. Specify   Communications




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 10 of 19
Software Copyright (c) 1996-2019 Best Case, LLC -www.bestcase.com                                                                                      Best Case Bankruptcy
                   Case 2:19-bk-22847-BB                      Doc 1 Filed 10/30/19 Entered 10/30/19 20:17:16                                          Desc
                                                              Main Document    Page 29 of 68
    Debtor 1 Jose Alberto Sigala
    Debtor 2 Milena Esmeralda Vital                                                                     Case number     (it known)



I   ~· 2   I   M Leonard &                                          Last 4 digits of account number      3944
                                                                                                         ------
                                                                                                                                                             $567.00
               Nonpriority Creditor's Name
               14520 Erwin Street                                   When was the debt Incurred?           Opened 7/08/17
               Van Nuys, CA 91411
               Number Street City State Zip Code                    As of the date you flle, the claim Is: Check all that apply
               Who Incurred the debt? Check one.
               D Debtor 1 only                                      D Contingent
               •   Debtor 2 only                                    D Unliquidated
               D Debtor 1 and Debtor 2 only                         D Disputed
               D At least one of the debtors and another            Type of NONPRIORITY unsecured claim:

               D Check If this claim Is for a community             D Student loans
               debt                                                 D Obligations arising out of a separation agreement or divorce that you did not
               Is the claim subject to offset?                      report as priority claims

               •   No                                               D Debts to pension or profit-sharing plans, and other similar debts

               Dves




/63        I   Mega Daniels Home Cent                               Last 4 digits of account number       5926
                                                                                                         ------
                                                                                                                                                          Unknown
               Nonpriority Creditor's Name
                                                                                                          Opened 11/10 Last Active
               255 S Euclid St                                      When was the debt Incurred?           12/06/10
               Anaheim, CA 92802
               Number Street City State Zip Code                    As of the date you flle, the claim Is: Check all that apply
               Who Incurred the debt? Check one.

               •   Debtor 1 only                                    D Contingent
               D Debtor 2 only                                      D Unliquidated
               D Debtor 1 and Debtor 2 only                         D Disputed
               D At least one of the debtors and another            Type of NONPRIORITY unsecured claim:

               D Check If this claim Is for a community             D Student loans
               debt                                                 D Obligations arising out of a separation agreement or divorce that you did not
               Is the claim subject to offset?                      report as priority claims

               •   No                                               .D Debts to pension or profit-sharing plans, and other similar debts

               Dves                                                 •   Other. Specify   Installment Sales Contract


~              Mega Daniels Home Cent                               Last 4 digits of account number       5913
                                                                                                         ------
                                                                                                                                                          Unknown
               Nonpriority Creditor's Name
                                                                                                          Opened 07/10 Last Active
               255 S Euclid St                                      When was the debt Incurred?           11/26/10
               Anaheim, CA 92802
               Number Street City State Zip Code                    As of the date you flle, the claim Is: Check all that apply
               Who Incurred the debt? Check one.

               •   Debtor 1 only                                    D Contingent
               D Debtor 2 only                                      D Unliquidated
               D Debtor 1 and Debtor 2 only                         D Disputed
               D At least one of the debtors and another            Type of NONPRIORITY unsecured claim:

               D Check If this claim Is for a community             D Student loans
               debt                                                 0 Obligations arising out of a separation agreement or divorce that you did not
               Is the claim subject to offset?                      report as priority claims

               •   No                                               D Debts to pension or profit-sharing plans , and other similar debts

               Dves                                                 •   Other. Specify   Installment Sales Contract




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 11of19
Software Copyright (c) 1996-2019 Best Case, LLC -www.bestcase.com                                                                                     Best Case Bankruptcy
                   Case 2:19-bk-22847-BB                     Doc 1 Filed 10/30/19 Entered 10/30/19 20:17:16                                           Desc
                                                             Main Document    Page 30 of 68
    Debtor 1 Jose Alberto Sigala
    Debtor 2 Milena Esmeralda Vital                                                                    Case number (if known)


I   ~- 3   I   Mega Daniels Home Cent                              Last 4 digits of account number       5924
                                                                                                         ------
                                                                                                                                                          Unknown
               Nonpriority Creditor's Name
                                                                                                          Opened 07 /10 Last Active
               255 S Euclid St                                     When was the debt Incurred?            9/17/10
               Anaheim, CA 92802
               Number Street City State Zip Code                   As of the date you flle, the clalm Is: Check all that apply
               Who Incurred the debt? Check one.

               •   Debtor 1 only                                   D Contingent
               D Debtor 2 only                                     D Unliquidated
               D Debtor 1 and Debtor 2 only                        0   Disputed
               D At least one of the debtors and another           Type of NONPRIORITY unsecured clalm :

               D Check If this clalm Is for a community            0   Student loans
               debt                                                D Obligations arising out of a separation agreement or divorce that you did not
               Is the clalm subject to offset?                     report as priority claims

               •   No                                              D Debts to pension or profit-sharing plans , and other similar debts

               Dves                                                •   Other. Specify   Installment Sales Contract


      3
Ij         I   Mega Daniels Home Cent                              Last 4 digits of account number      5922                                              Unknown
               Nonpriority Creditor's Name
                                                                                                        -------
                                                                                                          Opened 10/09 Last Active
               255 S Euclid St                                     When was the debt Incurred?            7/30/10
               Anaheim, CA 92802
               Number Street City State Zip Code                   As of the date you flle, the clalm Is: Check all that apply
               Who Incurred the debt? Check one.

               •   Debtor 1 only                                   D Contingent
               D Debtor 2 only                                     D Unliquidated
               D Debtor 1 and Debtor 2 only                        0   Disputed
               D At least one of the debtors and another           Type of NONPRIORITY unsecured claim:

               D Check If this claim Is for a community            D Student loans
               debt                                                0  Obligations arising out of a separation agreement or divorce that you did not
               Is the clalm subject to offset?                     report as priority claims

               •   No                                              0   Debts to pension or profit-sharing plans, and other similar debts

               Dves                                                •   Other. Specify   Installment Sales Contract


      3
I:· I          Mega Daniels Home Cent                              Last 4 digits of account number      5911
                                                                                                        ------
                                                                                                                                                          Unknown
               Nonpriority Creditor's Name
                                                                                                          Opened 08/09 Last Active
               255 S Euclid St                                     When was the debt Incurred?            10/14/09
               Anaheim, CA 92802
               Number Street City State Zip Code                   As of the date you flle, the claim Is: Check all that apply
               Who Incurred the debt? Check one.

               •   Debtor 1 only                                   D Contingent
               D Debtor 2 only                                     D Unliquidated
               D Debtor 1 and Debtor 2 only                        D Disputed
               D At least one of the debtors and another           Type of NONPRIORITY unsecured claim:

               D Check If this claim Is for a community            D Student loans
               debt                                                D Obligations arising out of a separation agreement or divorce that you did not
               Is the claim subject to offset?                     report as priority claims

               •   No                                              D Debts to pension or profit-sharing plans, and other similar debts

               Dves                                                •   Other. Specify   Installment Sales Contract




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 12of19
Software Copyright (c) 1996-2019 Best Case, LLC-www.bestcase.com                                                                                      Best Case Bankruptcy
                    Case 2:19-bk-22847-BB                     Doc 1 Filed 10/30/19 Entered 10/30/19 20:17:16                                          Desc
                                                              Main Document    Page 31 of 68
  Debtor 1 Jose Alberto Sigala
  Debtor 2 Milena Esmeralda Vital                                                                       Case number     (~known)



I~· 3 I         Mega Daniels Home Cent                              Last 4 digits of account number      5925
                                                                                                         -------
                                                                                                                                                           Unknown
                Nonpriority Creditor's Name
                                                                                                          Opened 09/10 Last Active
                255 S Euclid St                                     When was the debt Incurred?           11/29/10
                Anaheim, CA 92802
                Number Street City State Zip Code                   As of the date you flle, the clalm Is: Check all that apply
                Who Incurred the debt? Check one.

                •   Debtor 1 only                                   D Contingent
                D Debtor 2 only                                     D Unliquidated
                D Debtor 1 and Debtor 2 only                        D Disputed
                D At least one of the debtors and another           Type of NONPRIORITY unsecured clalm :

                D Check If this clalm Is for a community            D Student loans
                debt                                                D Obligations arising out of a separation agreement or divorce that you did not
                Is the clalm subject to offset?                     report as priority claims

                •   No                                              D Debts to pension or profit-sharing plans, and other similar debts

                DYes                                                •   other. specify   Installment Sales Contract


        3
I ci·       I   Oportun/progreso Finan                              Last 4 digits of account number      9983
                                                                                                         ------
                                                                                                                                                              $322.00
                Nonpriority Creditor's Name
                                                                                                          Opened 4/19/17 Last Active
                1600 Seaport Blvd                                   When was the debt Incurred?           5/18/19
                Redwood City, CA 94063
                Number Street City State Zip Code                   As of the date you flle, the clalm Is: Check all that apply
                Who Incurred the debt? Check one.

                •   Debtor 1 only                                   D Contingent
                D Debtor 2 only                                     D Unliquidated
                D Debtor 1 and Debtor 2 only                        D Disputed
                D At least one of the debtors and another           Type of NONPRIORITY unsecured clalm:

                D Check If this clalm Is for a community            D Student loans
                debt                                                D Obligations arising out of a separation agreement or divorce that you did not
                Is the clalm subject to offset?                     report as priority claims

                •   No                                              D Debts to pension or profit-sharing plans, and other similar debts

                DYes                                                •   Other. Specify   Unsecured
                                                                                         ---------------------


Ii· I
        3
                Oportun/progreso Finan                              Last 4 digits of account number      3946                                              Unknown
                Nonpriority Creditor's Name
                                                                                                         ------
                                                                                                          Opened 12/16 Last Active
                1600 Seaport Blvd                                   When was the debt Incurred?           4/19/17
                Redwood City, CA 94063
                Number Street City State Zip Code                   As of the date you flle, the clalm Is: Check all that apply
                Who Incurred the debt? Check one.

                •   Debtor 1 only                                   D Contingent
                D Debtor 2 only                                     D Unliquidated
                D Debtor 1 and Debtor 2 only                        D Disputed
                D At least one of the debtors and another           Type of NONPRIORITY unsecured claim:

                D Check If this clalm Is for a community            D Student loans
                debt                                                D Obligations arising out of a separation agreement or divorce that you did not
                Is the claim subject to offset?                     report as priority claims

                •   No                                              D Debts to pension or profit-sharing plans, and other similar debts

                DYes                                                •   Other. Specify   Unsecured
                                                                                         ---------------------




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 13 of 19
Software Copyright (c) 1996-2019 Best Case, LLC -www.bestcase.com                                                                                      Best Case Bankruptcy
               Case 2:19-bk-22847-BB                          Doc 1 Filed 10/30/19 Entered 10/30/19 20:17:16                                          Desc
                                                              Main Document    Page 32 of 68
 Debtor 1 Jose Alberto Sigala
 Debtor 2 Milena Esmeralda Vital                                                                        Case number     (it known}



I: I
   3
           Progressive Leasing
           Nonpriority Creditor's Name
                                                                    Last 4 digits of account number      3725
                                                                                                         ------
                                                                                                                                                           Unknown

           256 West Data Drive                                      When was the debt Incurred?
           Draper, UT 84020
           Number Street City State Zip Code                        As of the date you file, the claim Is: Check all that apply
           Who Incurred the debt? Check one.
           D Debtor 1 only
                                                                    D Contingent
           D Debtor 2 only
                                                                    D Unliquidated
           •   Debtor 1 and Debtor 2 only                           D Disputed
           D At least one of the debtors and another                Type of NONPRIORITY unsecured claim :

           • Check If this clalm Is for a community                 D Student loans
           debt                                                     D Obligations arising out of a separation agreement or divorce that you did not
           Is the clalm subject to offset?                          report as priority claims

           •   No                                                   D Debts to pension or profit-sharing plans , and other similar debts

           DYes                                                     •   Other. Specify   Lease Agreement


I~- I
   3
           Progressive Mgmt Syste                                   Last 4 digits of account number      7882                                              $1,992.00
           Nonpriority Creditor's Name
                                                                                                         ------
           1521 W. Cameron Ave                                      When was the debt Incurred?           Opened 09/14
           West Covina, CA 91790
           Number Street City State Zip Code                        As of the date you file, the claim Is: Check all that apply
           Who Incurred the debt? Check one.
           D Debtor 1 only                                          D Contingent
           •   Debtor 2 only                                        D Unliquidated
           D Debtor 1 and Debtor 2 only                             D Disputed
           D At least one of the debtors and another                Type of NONPRIORITY unsecured claim :

           D Check If this claim Is for a community                 D Student loans
           debt                                                     D Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                          report as priority claims

           •   No                                                   D Debts to pension or profit-sharing plans, and other similar debts

                                                                                         Collection Attorney Pih Health
           DYes                                                     •   Other. Specify   Hospital-Whittier


I6.4 I     Ring & Grren APC                                         Last 4 digits of account number      5107                                            $15,680.92
                                                                                                         ------
           Nonpriority Creditor's Name
          Attorneys at Law                                          When was the debt Incurred?           07/02/2018
          3435 Overland Ave.
          Los Angeles, CA 90034
           Number Street City State Zip Code                        As of the date you file, the claim Is: Check all that apply
          Who Incurred the debt? Check one.
           D Debtor 1 only
                                                                    D Contingent
           D Debtor 2 only
                                                                    D Unliquidated
           •   Debtor 1 and Debtor 2 only                           D Disputed
           D At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

          •Check If this claim Is for a community                   D Student loans
          debt                                                      D Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                           report as priority claims

           •   No                                                   D Debts to pension or profit-sharing plans, and other similar debts

          Dves                                                      •   Other. Specify   Alleged Attorney Fees




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 14of19
Software Copyright (c) 1996-2019 Best Case, LLC -www.bestcase.com                                                                                      Best Case Bankruptcy
                   Case 2:19-bk-22847-BB                     Doc 1 Filed 10/30/19 Entered 10/30/19 20:17:16                                           Desc
                                                             Main Document    Page 33 of 68
    Debtor 1 Jose Alberto Sigala
    Debtor 2 Milena Esmeralda Vital                                                                     Case number      (if known)



~              Rogers Acceptance Corp                               Last 4 digits of account number       7711
                                                                                                          -------
                                                                                                                                                              $138.00
               Nonpriority Creditor's Name
                                                                                                           Opened 07/17 Last Active
               1330 N Hacienda Blvd                                 When was the debt Incurred?            10/19/18
               La Puente, CA 91744
               Number Street City State Zip Code                    As of the date you file, the claim Is: Check all that apply
               Who Incurred the debt? Check one.
               D Debtor 1 only
                                                                    D Contingent
               D Debtor 2 only
                                                                    D Unliquidated
               •   Debtor 1 and Debtor 2 only                       D Disputed
               D At least one of the debtors and another            Type of NONPRIORITY unsecured claim:

               • Check If this clalm Is for a community             D Student loans
               debt                                                 D Obligations arising out of a separation agreement or divorce that you did not
               Is the claim subject to offset?                      report as priority claims

               •   No                                               D Debts to pension or profit-sharing plans, and other similar debts

               Dves                                                 •   other. specify   Installment Sales Contract


I   ~· 4   I   Sacramento County Da                                 Last 4 digits of account number      3901
                                                                                                         ------
                                                                                                                                                           Unknown
               Nonpriority Creditor's Name
                                                                                                           Opened 05/05 Last Active
               3701 Power Inn Road                                  When was the debt Incurred?            9/24/14
               Sacramento, CA 95826
               Number Street City State Zip Code                    As of the date you file, the claim Is : Check all that apply
               Who Incurred the debt? Check one.

               •   Debtor 1 only                                    D Contingent

               D Debtor 2 only                                      D Unliquidated

               D Debtor 1 and Debtor 2 only                         D Disputed
                                                                    Type of NONPRIORITY unsecured claim:
               D At least one of the debtors and another
                                                                    D Student loans
               D Check If this claim Is for a community
               debt                                                 • Obligations arising out of a separation agreement or divorce that you did not
               Is the claim subject to offset?                      report as priority claims

               •   No                                               D Debts to pension or profit-sharing plans, and other similar debts

               DYes                                                 D Other. Specify
                                                                                         Family Support

I~· I
      4
               Speedy Cash                                          Last 4 digits of account number        9112                                               $377.32
                                                                                                         ------
               Nonpriority Creditor's Name
               Attn: Bankruptcy                                     When was the debt Incurred?
               PO BOX 780408
               Wichita, KS 67278
               Number Street City State Zip Code                    As of the date you file, the claim Is: Check all that apply
               Who Incurred the debt? Check one.
               D Debtor 1 only
                                                                    D Contingent
               D Debtor 2 only
                                                                    D Unliquidated
               •   Debtor 1 and Debtor 2 only                       D Disputed
               D At least one of the debtors and another            Type of NONPRIORITY unsecured claim:

               • Check If this claim Is for a community             D Student loans
               debt                                                 D Obligations arising out of a separation agreement or divorce that you did not
               Is the claim subject to offset?                      report as priority claims

               •   No                                               D Debts to pension or profit-sharing plans, and other similar debts

               Dves                                                 •   Other. Specify   Cash loan
                                                                                         ---------------------



Official Form 106 Elf                                  Schedule Elf : Creditors Who Have Unsecured Claims                                                   Page 15 of 19
Software Copyright (c) 1996-2019 Best Case, LLC -www.bestcase.com                                                                                      Best Case Bankruptcy
                 Case 2:19-bk-22847-BB                       Doc 1 Filed 10/30/19 Entered 10/30/19 20:17:16                                            Desc
                                                             Main Document    Page 34 of 68
    Debtor 1 Jose Alberto Sigala
    Debtor 2 Milena Esmeralda Vital                                                                     Case number     (it known}



!4
I        I   Speedy Cash                                            Last 4 digits of account number       2545
                                                                                                         - - - - --
                                                                                                                                                               $300.00
             Nonpriority Creditor's Name
             Attn: Bankruptcy                                       When was the debt Incurred?
             PO BOX 780408
             Wichita, KS 67278
             Number Street City State Zip Code                      As of the date you file, the claim Is: Check all that apply
             Who Incurred the debt? Check one.
             D Debtor 1 only
                                                                    D Contingent
             D Debtor 2 only
                                                                    D Unliquidated
             •   Debtor 1 and Debtor 2 only                         D Disputed
             D At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

             • Check If this claim Is for a community               D Student loans
             debt                                                   D Obligations arising out of a separation agreement or divorce that you did not
             Is the claim subject to offset?                        report as priority claims

             •   No                                                 D Debts to pension or profit-sharing plans, and other similar debts

             DYes




I~· I
     4
             Speedy Cash                                            Last 4 digits of account number      6027                                                  $500.00
             Nonpriority Creditor's Name
                                                                                                         -------
             Attn: Bankruptcy                                       When was the debt Incurred?
             PO BOX 780408
             Wichita, KS 67278
             Number Street City State Zip Code                      As of the date you file, the claim Is: Check all that apply
             Who Incurred the debt? Check one.
             D Debtor 1 only
                                                                    D Contingent
             D Debtor 2 only
                                                                    D Unliquidated
             •   Debtor 1 and Debtor 2 only                         0   Disputed
             D At least one of the debtors and another              Type of NONPRIORITY unsecured claim :

             • Check If this claim Is for a community               0   Student loans
             debt                                                   0  Obligations arising out of a separation agreement or divorce that you did not
             Is the claim subject to offset?                        report as priority claims

             •   No                                                 D Debts to pension or profit-sharing plans, and other similar debts

             Dves



     4
I:       I   Thd/cbna                                               Last 4 digits of account number       0017
                                                                                                         -------
                                                                                                                                                            $1,165.00
             Nonpriority Creditor's Name
                                                                                                          Opened 03/17 Last Active
             Po Box 6497                                            When was the debt Incurred?           5/14/19
             Sioux Falls, SD 57117
             Number Street City State Zip Code                      As of the date you file, the claim Is: Check all that apply
             Who Incurred the debt? Check one.

             •   Debtor 1 only                                      D Contingent
             D Debtor 2 only                                        D Unliquidated
             D Debtor 1 and Debtor 2 only                           D Disputed
             D At least one of the debtors and another              Type of NONPRIORITY unsecured claim :

             D Check If this claim Is for a community               D Student loans
             debt                                                   D Obligations arising out of a separation agreement or divorce that you did not
             Is the claim subject to offset?                        report as priority claims

             •   No                                                 D Debts to pension or profit-sharing plans, and other similar debts

             DYes                                                   •   Other. Specify   Charge Account




Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 16 of 19
Software Copyright (c) 1996-2019 Best Case, LLC -www.bestcase.com                                                                                       Best Case Bankruptcy
                   Case 2:19-bk-22847-BB                        Doc 1 Filed 10/30/19 Entered 10/30/19 20:17:16                                          Desc
                                                                Main Document    Page 35 of 68
    Debtor 1 Jose Alberto Sigala
    Debtor 2 Milena Esmeralda Vital                                                                       Case number     (it known)



I   i.4    I   Us Dept Ed                                             Last 4 digits of account number      2457
                                                                                                           ------
                                                                                                                                                             Unknown
               Nonpriority Creditor's Name
                                                                                                            Opened 10/25/15 Last Active
               Po Box 5609                                            When was the debt Incurred?           12/17/15
               Greenville, TX 7.5403
               Number Street City State Zip Code                      As of the date you file, the claim Is: Check all that apply
               Who Incurred the debt? Check one.
               D Debtor 1 only                                        D Contingent

               •   Debtor 2 only                                      D Unliquidated

               D Debtor 1 and Debtor 2 only                           D Disputed
                                                                      Type of NONPRIORITY unsecured clalm:
               D At least one of the debtors and another
               D Check If this claim Is for a community               •   Student loans
               debt                                                   D Obligations arising out of a separation agreement or divorce that you did not
               Is the clalm subject to offset?                        report as priority claims

               •   No                                                 D Debts to pension or profit-sharing plans, and other similar debts

               DYes                                                   D Other. Specify
                                                                                           Educational
       4
[: ·       I   Us Dept Of Ed/glelsi                                   Last 4 digits of account number      8581                                             $30,672.00
               Nonpriority Creditor's Name
                                                                                                           ------
                                                                                                            Opened 10/13 Last Active
               2401 International Lane                                When was the debt Incurred?           9/30/19
               Madison, WI 53704
               Number Street City State Zip Code                      As of the date you flle, the claim Is: Check all that apply
               Who Incurred the debt? Check one.
               D Debtor 1 only                                        D Contingent

               •   Debtor 2 only                                      D Unliquidated

               D Debtor 1 and Debtor 2 only                           D Disputed
                                                                      Type of NONPRIORITY unsecured claim:
               D At least one of the debtors and another

               D Check If this claim Is for a community               •   Student loans
               debt                                                   D Obligations arising out of a separation agreement or divorce that you did not
               Is the clalm subject to offset?                        report as priority claims

               •   No                                                 D Debts to pension or profit-sharing plans, and other similar debts

               DYes                                                   D other. Specify - - - - - - - - - - - - - - - - - - - -
                                                                                           Educational

[ci.4      I   Verizon Wireless                                       Last 4 digits of account number      0001
                                                                                                           -------
                                                                                                                                                             $1,365.00
               Nonpriority Creditor's Name
                                                                                                            Opened 12/16 Last Active
               National Recovery Operations                           When was the debt Incurred?           10/31/17
               Minneapolis, MN 55426
               Number Street City State Zip Code                      As of the date you flle, the claim Is: Check all that apply
               Who Incurred the debt? Check one.

               •   Debtor 1 only                                      D Contingent
               D Debtor 2 only                                        D Unliquidated
               D Debtor 1 and Debtor 2 only                           D Disputed
               D At least one of the debtors and another              Type of NONPRIORITY unsecured claim:

               D Check If this claim Is for a community               D Student loans
               debt                                                   D Obligations arising out of a separation agreement or divorce that you did not
               Is the claim subject to offset?                        report as priority claims

               •   No                                                 D Debts to pension or profit-sharing plans, and other similar debts

               0Yes                                                   •   Other. Specify




Official Form 106 E/F                                    Schedule E/F : Creditors Who Have Unsecured Claims                                                   Page 17 of 19
Software Copyright (c) 1996-201 9 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
               Case 2:19-bk-22847-BB                         Doc 1 Filed 10/30/19 Entered 10/30/19 20:17:16                                                    Desc
                                                             Main Document    Page 36 of 68
 Debtor 1 Jose Alberto Sigala
 Debtor 2 Milena Esmeralda Vital                                                                            Case number    (~known)


   5
I6· I     Wells Fargo Bank, N.A.                                      Last 4 digits of account number        6561
                                                                                                            -------
                                                                                                                                                                         $540.39
           Nonpriority Creditor's Name
           PO BOX 6995                                               When was the debt Incurred?
           Portland, OR 97228
           Number Street City State Zip Code                          As of the date you flle, the claim Is: Check all that apply
           Who Incurred the debt? Check one.
           D   Debtor 1 only
                                                                      D   Contingent
           D   Debtor 2 only
                                                                      D   Unliquidated
           •   Debtor 1 and Debtor 2 only                             D   Disputed
           D At least one of the debtors and another                  Type of NONPRIORITY unsecured claim:

           • Check If this claim Is for a community                   D Student loans
           debt                                                       D Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                            report as priority claims

           •   No                                                     D   Debts to pension or profit-sharing plans, and other similar debts

           Dves                                                       •Other. Specify      Overdraft Fees


0         Wells Fargo Dealer Svc
           Nonpriority Creditor's Name
                                                                      Last 4 digits of account number       6089
                                                                                                            -------
                                                                                                                                                                      Unknown

                                                                                                             Opened 09/08 Last Active
           Po Box 10709                                              When was the debt Incurred?             7/28/11
           Raleigh, NC 27605
           Number Street City State Zip Code                         As of the date you flle, the claim Is: Check all that apply
          Who Incurred the debt? Check one.

           •   Debtor 1 only                                          D Contingent
           D Debtor 2 only                                            D Unliquidated
           D Debtor 1 and Debtor 2 only                               D Disputed
           D At least one of the debtors and another                 Type of NONPRIORITY unsecured claim:

           D Check If this claim Is for a community                   D   Student loans
          debt                                                        D  Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                             report as priority claims

           •   No                                                     D   Debts to pension or profit-sharing plans, and other similar debts

           D Yes                                                      •   Other. Specify   Automobile
                                                                                           --------------------~




U®M            List Others to Be Notified About a Debt That You Already Listed
5. Use this page only If you have others to be notified about your bankruptcy, for a debt that you already listed In Parts 1 or 2. For example, If a collection agency
   Is trying to collect from you for a debt you owe to someone else, llst the original creditor In Parts 1 or 2, then llst the collection agency here. Slmllarty, If you
   have more than one creditor for any of the debts that you listed In Parts 1 or 2, llst the addltlonal creditors here. If you do not have addltlonal persons to be
   notified for any debts In Parts 1 or 2, do not flll out or submit this page.
 Name and Address                                             On which entry in Part 1 or Part 2 did you list the original creditor?
 AD ASTRA Recovery Services Inc.                              Line   4.44 of (Check one):               D   Part 1: Creditors with Priority Unsecured Claims
 8918 W 21 Street N, Suite 200 PMB                                                                      •   Part 2: Creditors with Nonpriority Unsecured Claims
 PMB 300
 Wichita, KS 67205
                                                              Last 4 digits of account number                       2545

 Name and Address                                             On which entry in Part 1 or Part 2 did you list the original creditor?
 Credit Control, LLC                                          Line   4.49 of (Check one):               D   Part 1: Creditors with Priority Unsecured Claims
 5757 Phantom Drive, Suite 330                                                                          •   Part 2: Creditors with Nonpriority Unsecured Claims
 Hazelwood, MO 63042
                                                              Last 4 digits of account number                       4292

l@IM Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This Information Is for statlstlcal reporting purposes only. 28 U.S.C. §159. Add the amounts for each
  type of unsecured claim.

                                                                                                                                  Total Claim
                        6a .   Domestic support obllgatlons                                                  6a .


Official Form 106 E/F                                  Schedule E/F: Creditors Who Have Unsecured Claims                                                               Page 18 of 19
Software Copyright (c) 1996-2019 Best Case, LLC -www.bestcase.com                                                                                                 Best Case Bankruptcy
              Case 2:19-bk-22847-BB                            Doc 1 Filed 10/30/19 Entered 10/30/19 20:17:16                                     Desc
                                                               Main Document    Page 37 of 68
 Debtor 1      Jose Alberto Sigala
 Debtor 2      Milena Esmeralda Vital                                                                    Case number (it known)

 Total
 clalms
 from Part 1            6b.    Taxes and certain other debts you owe the government                        6b.        $                    0.00
                        6c.    Clalms for death or personal Injury whlle you were Intoxicated              6c.        $                    0.00
                        6d.    Other. Add all other priority unsecured claims. Write that amount here.     6d .       $                    0.00

                        6e.    Total Priority. Add lines 6a through 6d .                                   6e.        $                    0.00
                                                                                                                  I
                                                                                                                             Total Clalm
                        6f.    Student loans                                                               6f.        $               30,672.00
 Total
 clalms
 from Part 2            6g .   Obllgatlons arising out of a separation agreement or divorce that
                               you did not report as priority clalms                                       6g .       $                    0.00
                        6h.    Debts to pension or profit-sharing plans, and other slmllar debts           6h .       $                    0.00
                        6i.    Other. Add all other nonpriority unsecured claims. Write that amount        6i.
                               here.                                                                                  $               44,480.44

                        6j.    Total Nonprlorlty. Add lines 6f through 6i.                                 6j.        $               75,152.44




Official Form 106 Elf                                    Schedule Elf: Creditors Who Have Unsecured Clalms                                              Page 19of19
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase. com                                                                                Best Case Bankruptcy
                Case 2:19-bk-22847-BB                                 Doc 1 Filed 10/30/19 Entered 10/30/19 20:17:16                    Desc
                                                                      Main Document    Page 38 of 68
 Fill in this information to identify your case:

 Debtor 1                   Jose Alberto Sigala
                            First Name                              Middle Name       Last Name

 Debtor 2                   Milena Esmeralda Vital
 (Spouse if, filing)        First Name                              Middle Name        Last Name


 United States Bankruptcy Court for the:                    CENTRAL DISTRICT OF CALIFORNIA

 Case number
 ( ~known )                                                                                                                  D   Check if this is an
                                                                                                                                 amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                        12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

       1. Do you have any codebtors? (If you are filing a joint case , do not list either spouse as a codebtor.

      •No
      D Yes

       2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
       Arizona , California, Idaho, Louisiana, Nevada, New Mexico , Puerto Rico, Texas, Washington , and Wisconsin .)

      • No. Go to line 3.
      D Yes. Did your spouse , former spouse , or legal equivalent live with you at the time?


   3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
      in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
      Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill
      out Column 2.

                Column 1: Your codebtor                                                               Column 2: The creditor to whom you owe the debt
                Name, Number. Street, City, State and ZIP Code                                        Check all schedules that apply:

                                                                                                      D Schedule D, line
                Name
                                                                                                      D Schedule E/F, line
                                                                                                      D Schedule G, line
                Number             Street
                City                                        State                      ZIP Code




                                                                                                      D Schedule D, line
                Name
                                                                                                      D Schedule E/F, line
                                                                                                      D Schedule G, line
                Number             Street
                City                                        State                      ZIP Code




Official Form 106H                                                                Schedule H: Your Codebtors                                  Page 1 of 1
Software Copyright (c) 1996-2019 Best   C~se ,   LLC - www.bestcase.com                                                                   Best Case Bankruptcy
                  Case 2:19-bk-22847-BB                        Doc 1 Filed 10/30/19 Entered 10/30/19 20:17:16                               Desc
                                                               Main Document    Page 39 of 68
 Fill in this information to identify your case :
 Debtor 1                  Jose Alberto Si ala
                           First Name                         Middle Name              Last Name

 Debtor 2                  Milena Esmeralda Vital
 (Spouse if, filing)       First Name                         Middle Name              Last Name


 United States Bankruptcy Court for the:                CENTRAL DISTRICT OF CALIFORNIA

 Case number
 (if known )                                                                                                                       D Check if this is an
                                                                                                                                       amended filing



Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                    12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1.         Do you have any executory contracts or unexpired leases?
           • No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form .
           D Yes. Fill in all of the information below even if the contacts of leases are listed on
                                                                                               Schedule A/8.P roperty (Official Form 106 A/B).

2.         List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
           example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
           and unexpired leases.


            Person or company with whom you have the contract or lease                   State what the contract or lease Is for
                           Name, Number, Street, City, State and ZIP Code
     2.1
             Name


             Number      Street

             Ci                                     State                   ZIP Code
     2.2
             Name


             Number      Street

             Ci                                     State                   ZIP Code
     2.3
             Name


             Number      Street

             City                                   State                   ZIP Code
     2.4
             Name


             Number      Street

             Ci                                     State                   ZIP Code
  2.5
             Name


             Number      Street

             City                                   State                   ZIP Code




Official Form 106G                                 Schedule G: Executory Contracts and Unexpired Leases                                              Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC -www.bestcase.com                                                                              Best Case Bankruptcy
                 Case 2:19-bk-22847-BB                   Doc 1 Filed 10/30/19 Entered 10/30/19 20:17:16                                   Desc
                                                         Main Document    Page 40 of 68


 F1ll 1n this information to 1dent1f    our case

 Debtor 1                       Jose Alberto Sigala

 Debtor 2                       Milena Esmeralda Vital
 (Spouse, ~fil i ng )


 Un ited States Bankruptcy Court for the:          CENTRAL DISTRICT OF CALIFORNIA

 Case number                                                                                           Check if this is:
 ( Wknown)
                                                                                                       D An amended filing
                                                                                                       D A supplement showing postpetition chapter
                                                                                                          13 income as of the following date:
 Official Form 1061                                                                                        MM/DD/YYYY
 Schedule I: Your Income                                                                                                                              12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

l#fil                   Describe Employment

 1.      Fill in your employment
         information.
        If you have more than one job,                               •Employed                                •Employed
        attach a separate page with            Employment status
        information about additional                                 D   Not employed                         D   Not employed
        employers.
                                               Occupation            Shipping and Receiving                   Pre School Aid
        Include part-time, seasonal, or
        self-employed work.                    Employer's name       Resco Products Inc.                      Options For Learning

        Occupation may include student         Employer's address    One Robinson Plaza Ste. 300
        or homemaker, if it applies.                                 6600 Steubenville                        885 So. Village Oaks Dr.
                                                                     Pittsburgh, PA 15205                     Covina, CA 91724

                                               How long employed there?        7 years                                   5 years

l#fii                   Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated .

If you or your non-filing spouse have more than one emp.loyer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form .




        List monthly gross wages, salary, and commissions (before all payroll
2.      deductions). If not paid monthly, calculate what the monthly wage would be.         2.    $        3,086.40           $         1,458.24

 3.     Estimate and list monthly overtime pay.                                             3.   +$               0.00      +$              0.00.

4.      Calculate gross Income. Add line 2 + line 3.                                        4.    $     3,086.40
                                                                                                                         II       $   1,458.24




Official Form 1061                                                        Schedule I: Your Income                                                   page 1
              Case 2:19-bk-22847-BB                                                Doc 1 Filed 10/30/19 Entered 10/30/19 20:17:16                                                                      Desc
                                                                                   Main Document    Page 41 of 68

 Debtor 1     Jose Alberto Sigala
 Debtor 2     Milena Esmeralda Vital                                                                                                                          Case number (if known )


                                                                                                                                                                   For Debtor 1          For Dibtot' 2 or
                                                                                                                                                                                         non-fltln s
      Copy line 4 here............................................................................................................................     4.          $       3,086.40      $         1,458.24

 S.   List all payroll deductions:
      Sa.        Tax, Medicare, and Social Security deductions                                                                                         Sa.         $         343.32      $             174.86
      Sb.        Mandatory contributions for retirement plans                                                                                          5b.         $           0.00      $               0.00
      Sc.        Voluntary contributions for retirement plans                                                                                          5c.         $         158.18      $               0.00
      5d.        Required repayments of retirement fund loans                                                                                          5d.         $           0.00      $               0.00
      5e.        Insurance                                                                                                                             5e.         $         373.74      $               0.00
      5f.        Domestic support obligations                                                                                                          5f.         $           0.00      $               0.00
      5g.        Union dues                                                                                                                            5g.         $           0.00      $               0.00
      5h.        Other deductions. Specify:                                                                                                            Sh.+        $           0.00 +    $               0.00
 6.   Add the payroll deductions. Add lines Sa+5b+Sc+Sd+5e+5f+Sg+5h.                                                                                   6.      $             875.24      $             174.86
 7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                                                                              7.      $           2,211.16      $         1,283.38
 8.   List all other income regularly received :
      Ba. Net income from rental property and from operating a business,
             profession, or farm
             Attach a statement for each property and business showing gross
             receipts, ordinary and necessary business expenses, and the total
             monthly net income.                                                                                                                       Ba.         $              0.00   $____      0._00_
      Sb. Interest and dividends                                                                                                                       Sb.         $              0.00   $ _ _ _--'-0.-'-00"'-
      Be. Family support payments that you, a non-filing spouse, or a dependent
             regularly receive
             Include alimony, spousal support, child support, maintenance, divorce
             settlement, and property settlement.                                                                                                      Be.         $              0.00   $      0.00
      Bd . Unemployment compensation                                                                                                                   Bd .        $              0.00   $ - -- -
                                                                                                                                                                                                0.-00-
      Be. Social Security                                                                                                                              Be.         $              0.00   $           0.00
                                                                                                                                                                                              - - -- - -
      Bf.    Other government assistance that you regularly receive
             Include cash assistance and the value (if known) of any non-cash assistance
             that you receive , such as food stamps (benefits under the Supplemental
             Nutrition Assistance Program) or housing subsidies.
             Specify:                                                                                                                                  Bf.  $                     0.00   $               0.00
      8g . Pension or retirement income                                                                                                                8g . $                     0.00   $               0.00
      Sh . Other monthly income. Specify : Child Support                                                                                               Sh.+ $                     0.00 + $             320.00
                                                                             ---~~----------


 9.   Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h .                                                                                        9.
                                                                                                                                                              1$                  o.oo 11 $             320.00   I
 10. Calculate monthly income. Add line 7 + line 9.                                                                                                  10. 1$            2,211.161 +I$      1,603.381 =I $         3,814.54 1
     Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
 11 . State all other regular contributions to the expenses that you list in Schedule J.
      Include contributions from an unmarried partner, members of your household , your dependents, your roommates, and
      other friends or relatives.                                                                                     ·
      Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
      Specify:

 12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
     Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
     applies
                                                                                                                                11 . +$



                                                                                                                                                                                                 12.
                                                                                                                                                                                                       Q$
                                                                                                                                                                                                                     0.00



                                                                                                                                                                                                                 3,814.54

                                                                                                                                                                                                       Combined
                                                                                                                                                                                                       monthly income
 13. Do you expect an increase or decrease within the year after you file this form?
     •     No.
     D     Yes. Explain :




Official Form 1061                                                                                                     Schedule I: Your Income                                                                   page 2
           Case 2:19-bk-22847-BB                     Doc 1 Filed 10/30/19 Entered 10/30/19 20:17:16                                          Desc
                                                     Main Document    Page 42 of 68


 Fill 1n this 1nformat1on to 1dent1fy your case

 Debtor 1              Jose Alberto Sigala                                                                   Check if this is:
                                                                                                             D      An amended filing
 Debtor 2              Milena Esmeralda Vital                                                                D      A supplement showing postpetition chapter
 (Spouse, if filing)                                                                                                13 expenses as of the following date:

 United States Bankruptcy Court for the:   CENTRAL DISTRICT OF CALIFORNIA                                           MM I DD I YYYY

 Case number
 (If known)



 Official Form 106J
 Schedule J: Your Expenses                                                                                                                                 12/16
 Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
 information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
 number (if known). Answer every question.

ljffjl        Describe Your Household
 1.    Is this a joint case?
       D No. Go to line 2.
       •     Yes. Does Debtor 2 live in a separate household?

                 •No
                 D Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

 2.    Do you have dependents?             DNo
       Do not list Debtor 1 and                     Fill out this information for   Dependent's relationship to        Dependent's       Does dependent
                                           •Yes.
       Debtor 2.                                    each dependent... ..            Debtor 1 or Debtor 2               age               llve with you?

       Do not state the                                                                                                                  D No
       dependents names.                                                            Son                                10                •Yes
                                                                                                                                         D No
                                                                                    Daughter                           15                •Yes
                                                                                                                                         D No
                                                                                    Son                                18                •Yes
                                                                                                                                         DNo
                                                                                    Son                                19                •Yes
 3.    Do your expenses include
                                                  •No
       expenses of people other than
       yourself and your dependents?              D Yes

ljffjf      Estimate Your Ongoing Monthly Expenses
 Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
 expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
 applicable date.

 Include expenses paid for with non-cash government assistance if you know
 the value of such assistance and have included it on Schedule I: Your Income
 (Official Form 1061.)


4.     The rental or home ownership expenses for your residence. Include first mortgage
       payments and any rent for the ground or lot.                                                          4. $                          1,250.00

       If not included in line 4:

       4a.     Real estate taxes                                                                           4a.  $                               0.00
       4b.     Property, homeowner's, or renter's insurance                                                4b.  $                               0.00
       4c.     Home maintenance, repair, and upkeep expenses                                               4c.  $                               0.00
       4d.     Homeowner's association or condominium dues                                                 4d . $                               0.00
5.    Additional mortgage payments for your residence, such as home equity loans                             5. $                               0.00



Official Form 106J                                                   Schedule J: Your Expenses                                                            page 1
            Case 2:19-bk-22847-BB                    Doc 1 Filed 10/30/19 Entered 10/30/19 20:17:16                                             Desc
                                                     Main Document    Page 43 of 68

 Debtor 1      Jose Alberto Sigala
 Debtor 2      Milena Esmeralda Vital                                                                 Case number (if known)

 6.     Utilities:
        6a.     Electricity, heat, natural gas                                                 6a. $                                               0.00
        6b.     Water, sewer, garbage collection                                               6b. $                                               0.00
        6c. Telephone, cell phone, Internet, satellite , and cable services                    6c. $                                             525.00
        6d . Other. Specify:                                                                   6d . $                                              0.00
 7.     Food and housekeeping supplies                                                           7. $                                            900.00
 8.     Childcare and children's education costs                                                 8. $                                            250.00
 9.     Clothing, laundry, and dry cleaning                                                      9. $                                            200.00
 10.    Personal care products and services                                                    10. $                                             150.00
 11 .   Medical and dental expenses                                                            11 . $                                              0.00
 12.    Transportation. Include gas, maintenance , bus or train fare .
        Do not include car payments.                                                           12. $                                             250.00
 13.    Entertainment, clubs, recreation, newspapers, magazines, and books                     13. $                                             175.00
 14.    Charitable contributions and religious donations                                       14. $                                               0.00
 15.    Insurance.
        Do not include insurance deducted from your pay or included in lines 4 or 20.
        1Sa. Life insurance                                                                   1Sa. $                                               0.00
        1Sb. Health insurance                                                                 15b. $                                               0.00
        1Sc. Vehicle insurance                                                                15c. $                                              75.00
        15d. Other insurance. Specify:                                                        15d. $                                               0.00
 16.    Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
        Specify: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                            16. $                                                0.00
 17.    Installment or lease payments:
        17a. Car payments for Vehicle 1                                                       17a. $                                                0.00
        17b. Car payments for Vehicle 2                                                       17b. $                                                0.00
        17c. Other. Specify:                                                                  17c. $                                                0.00
        17d. Other. Specify:                                                                  17d. $                                                0.00
 18.    Your payments of alimony, maintenance, and support that you did not report as
        deducted from your pay on line 6, Schedule I, Your Income (Official Form 1061).        18. $                                                0.00
 19.    Other payments you make to support others who do not live with you.                         $                                               0.00
        Specify:                                                                               19.
 20.    Other real property expenses not included in lines 4 or 6 of this form or on Schedule I: Your Income.
        20a . Mortgages on other property                                                    20a. $                                                 0.00
        20b. Real estate taxes                                                               20b. $                                                 0.00
        20c. Property, homeowner's, or renter's insurance                                    20c. $                                                 0.00
        20d . Maintenance, repair, and upkeep expenses                                       20d . $                                                0.00
        20e. Homeowner's association or condominium dues                                     20e. $                                                 0.00
 21 .   Other: Specify:                                                                        21 . +$
                                                                                                                ~-----------~
                                                                                                                                                    0.00
 22. Calculate your monthly expenses
     22a. Add lines 4 through 21 .                                                                                  $ _ _ _ _ _ _3~
                                                                                                                                  ,7_
                                                                                                                                    7_5._
                                                                                                                                        00_
     22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                           $
                                                                                                                      ----------
        22c. Add line 22a and 22b. The result is your monthly expenses.                                             $            3,775.00
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                     23a. $                              3,814.54
    23b. Copy your monthly expenses from line 22c above.                                                  23b. -$                             3 775.00
                                                                                                                    --------~---


        23c.   Subtract your monthly expenses from your monthly income.
               The result is your monthly net income.                                                     23c.~l$ _________                       3_9._5_4~
24. Do you expect an increase or decrease in your expenses within the year after you file this form?
    For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
    modification to the terms of your mortgage?
        •   No.
        DYes.            Explain here:




Official Form 106J                                                Schedule J: Your Expenses                                                                     page 2
                   Case 2:19-bk-22847-BB                     Doc 1 Filed 10/30/19 Entered 10/30/19 20:17:16                   Desc
                                                             Main Document    Page 44 of 68




 Fill in this information to identify your case :

 Debtor 1                      Jose Alberto Sigala
                               First Name                  Middle Name              Last Name

 Debtor 2                      Milena Esmeralda Vital
 (Spouse    ~.   filing )      First Name                  Middle Name              Last Name


 United States Bankruptcy Court for the:             CENTRAL DISTRICT OF CALIFORNIA

 Case number
 (if known )                                                                                                        D   Check if this is an
                                                                                                                        amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                            12/16

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $260,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 162, 1341, 1619, and 3671.



                        Sign Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

        •           No

        D           Yes. Name of person                                                     Attach Bankruptcy Petition Preparer's Notice,
                                            - - - - - - - - - - - - - - - - - - - - - - - - Declaration, and Signature (Official Form 119)


       Under penalty of perjury, I declare that I have read the summary and schedu es filed with this declaration

       t:at they are true and correct.                                                , :!.'/,L_E.6,..~~~L-~P.__
                                                                                                             ~J[}_r.:f-.=._::__~---------

                 Date       October 24, 2019                                            Date    October 24, 2019




Official Form 106Dec                                      Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1996-2019 Best Case, LLC -www.bestcase.com                                                                Best Case Bankruptcy
                Case 2:19-bk-22847-BB                        Doc 1 Filed 10/30/19 Entered 10/30/19 20:17:16                                          Desc
                                                             Main Document    Page 45 of 68



 Fill in this information to identify your case:

 Debtor 1                   Jose Alberto Sigala
                            First Name                     Middle Name                    Last Name

 Debtor 2                   Milena Esmeralda Vital
 (Spouse if, fi ling)       First Name                     Middle Name                    Last Name


 United States Bankruptcy Court for the:               CENTRAL DISTRICT OF CALIFORNIA

 Case number
 ( ~kn ow n )                                                                                                                              D   Check if this is an
                                                                                                                                               amended filing



Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                                   4/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form . On the top of any additional pages, write your name and case
number (if known). Answer every question.

1$fi1M Give Details About Your Marital Status and Where You Lived Before
1.     What is your current marital status?

        •       Married
        D       Not married

2.      During the last 3 years, have you lived anywhere other than where you live now?

        •       No
        D       Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

        ,Debtor 1 Prior Address:                                   Dates Debtor 1            Debtor 2 Prior Address:                               Dates Debtor 2
                                                                 · lived there                                                                     lived there

3.   Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California , Idaho, Louisiana, Nevada , New Mexico, Puerto Rico, Texas, Washington and Wisconsin .)


        •       No
        D       Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

i§fM Explain the Sources of Your Income
4.     Did you have any income from employment or from operating a business during this year or the two previous calendar years?
       Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
       If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

        D       No
        •       Yes. Fill in the details.

                                                 ,,J.)1tbtor 1                                                     Debtor 2
                                                  Sources of income                  Gross income                  Sources of income               Gross Income
                                                  Check all that apply.             (before deductions and         Check all that apply.           (before deductions
                                                                                    exclusions)                                                    and exclusions)

 From January 1 of current year until             • Wages , commissions,                         $45,442.00        D Wages, commissions,                             $0.00
 the date you filed for bankruptcy:                                                                                bonuses, tips
                                                  bonuses, tips

                                                   D   Operating a business                                        D   Operating a business




Official Form 107                                      Statement of Financial Affairs for Individuals Fiiing for Bankruptcy                                           page 1

Software Copyright (c) 1996-2019 Best Case, LLC -www.bestcase.com                                                                                       Best Ca se Bankruptcy
              Case 2:19-bk-22847-BB                           Doc 1 Filed 10/30/19 Entered 10/30/19 20:17:16                                        Desc
                                                              Main Document    Page 46 of 68
 Debtor 1      Jose Alberto Sigala
 Debtor 2      Milena Esmeralda Vital                                                                       Case number (if known)


                                                   Debtpr 1                                                        De~r2

                                                   Sources of income                 Gross Income                  Sources of income             Gross income
                                                   Check all that apply.             (before deductions and        Check all that apply.         (before deductions
                                                                                     exclusions)                                                 and exclusions)

 For last calendar year:                           • Wages, commissions,                         $32,434.00        • Wages , commissions,               $18,971.00
 (January 1 to December 31, 2018 )
                                                   bonuses, tips                                                   bonuses, tips

                                                   0   Operating a business                                        0   Operating a business

 For the calendar year before that:                • Wages , comm issions,                       $32,102.00        • Wages, commissions,                $19,666.00
 (January 1 to December 31, 2017)
                                                   bonuses, tips                                                   bonuses, tips

                                                   0 Operating a business                                          0 Operating a business


6.    Did you receive any other income during this year or the two previous calendar years?
      Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
      and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties ; and gambling and lottery
      winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

      List each source and the gross income from each source separately. Do not include income that you listed in line 4.


      •     No
      0     Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                 Gross income from             Sources of income             Gross income
                                                   Describe below.                   each source                   Describe below.               (before deductions
                                                                                     (before deductions and                                      and exclusions)
                                                                                     exclusions)

l@M List Certain Payments You Made Before You Filed for Bankruptcy
6.    Are either Debtor 1's or Debtor 2's debts primarily consumer debts?
      0 No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101 (8) as "incurred by an
                 individual primarily for a personal, family, or household purpose ."

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?
                     D   No.       Go to line 7.
                     D   Yes     List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the total amount you
                                 paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
                                 not include payments to an attorney for this bankruptcy case .
                     • Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

      •     Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                 During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                     •   No.       Go to line 7.
                     D   Yes       List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
                                   include payments for domestic support obligations, such as child support and alimony. Also , do not include payments to an
                                   attorney for this bankruptcy case.


       Creditor's Name and Address                              Dates of payment             Total amount          Amount you        Was this payment for ...
                                                                                                     paid            still owe




Official Form 107                                      Statement of Flnanclal Affairs for lndlvlduals Fiiing for Bankruptcy                                       page 2

Software Copyright (c) 1996-2019 Best Case, LLC -www.bestcase.com                                                                                     Best Case Bankruptcy
              Case 2:19-bk-22847-BB                          Doc 1 Filed 10/30/19 Entered 10/30/19 20:17:16                                         Desc
                                                             Main Document    Page 47 of 68
 Debtor 1      Jose Alberto Sigala
 Debtor 2      Milena Esmeralda Vital                                                                      Case number (if known)


7.    Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
      Insiders include your relatives ; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations
      of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for
      a business you operate as a sole proprietor. 11 U.S.C. § 101 . Include payments for domestic support obligations, such as child support and
      alimony.

       •     No
      D      Yes. List all payments to an insider.
          Insider's Name and Address                            Dates of payment            Total amount ·        Amount you        Reason for this payment
                                                                                                    paid            still owe

8.    Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
      insider?
      Include payments on debts guaranteed or cosigned by an insider.

      •      No
      D      Yes. List all payments to an insider
          Insider's Name and Address                            Dates of payment            Total amount          Amount you        Reason for this payment
                                                                                                    paid            still owe       Include creditor's name

l@IM Identify Legal Actions, Repossessions, and Foreclosures
9.    Within 1 year before you filed for .bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
      List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
      modifications, and contract disputes.

      D      No
      •      Yes. Fill in the details.
          Case title                                            Nature of the case          Court or agency                         Status of the case
          Case number
          Oportun Inc. vs Albert Jose Sigala                    Civil                       Superior Court of California            •   Pending
          19BFSC00196                                                                       Bellflower Courthouse                   D   On appeal
                                                                                            10025 East Flower Street,
                                                                                                                                    D   Concluded
                                                                                            Bellflower, CA 90706


10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
    Check all that apply and fill in the details below.

      •      No. Goto line 11 .
      D      Yes. Fill in the information below.
       Creditor Name and Address                                Describe the Property                                        Date                        Value of the
                                                                                                                                                            property
                                                                Explain what happene~

11 . Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
     accounts or refuse to make a payment because you owed a debt?
      •      No
      D      Yes. Fill in the details.
       Creditor Name and Address                                Describe the action the creditor took                        Date action was                 Amount
                                                                                                                             taken

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
    court-appointed receiver, a custodian, or another official?
      •      No
      D      Yes




Official Form 107                                     Statement of Financial Affairs for Individuals Fiiing for Bankruptcy                                       page 3

Software Copyright (c) 1996-2019 Best Case, LLC -www.bestcase.com                                                                                    Best Case Bankruptcy
              Case 2:19-bk-22847-BB                            Doc 1 Filed 10/30/19 Entered 10/30/19 20:17:16                                    Desc
                                                               Main Document    Page 48 of 68
 Debtor 1      Jose Alberto Sigala
 Debtor 2      Milena Esmeralda Vital                                                                        Case number (if known)


l@IW List Certain Gifts and Contributions
13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
      •      No
      D      Yes. Fill in the details for each gift .
       Gifts with a total value of more than $600                     Describe the gifts                                       Dates you gave                 Value
       per person                                                                                                              the gifts

       Person to Whom You Gave the Gift and
       Address:

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
      •      No
      D     Yes. Fill in the details fo r each gift or contribution .
       Gifts or contributions to charities that total                 Describe what you contributed                            Dates you                      Value
       more than $600                                                                                                          contributed
       Charity's Name
       Address (Number, Street, City, State and ZIP Code}

l@IW List Certain Losses
15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
    or gambling?

      •     No
      D     Yes. Fill in the details.
       Describe the property you lost and                   Describe any Insurance coverage for the loss                       Date of your      Value of property
       how the loss occurred                                Include the amount that insurance has paid . List pending
                                                                                                                               loss                           lost
                                                            insurance claims on line 33 of Schedule AIB: Property.

l@IM List Certain Payments or Transfers
16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
      consulted about seeking bankruptcy or preparing a bankruptcy petition?
      Include any attorneys, bankruptcy petition preparers, or credit counseling agencies fo r services required in your bankruptcy.

      D     No
      •     Yes. Fill in the details.
       Person Who Was Paid                                            Description and value of any property                    Date payment             Amount of
       Address                                                        transferred                                              or transfer was           payment
       Email or website address                                                                                                made
       Person Who Made the Payment, if Not You
       Law Offices of Miguel Duarte                                   Attorney Fees                                            10/2/2019                $1,415.00
       10829 Downey Ave.
       Downey, CA 90241
       mduarte.esq@gmail.com


17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
    promised to help you deal with your creditors or to make payments to your creditors?
      Do not include any payment or transfer that you listed on line 16.

      •     No
      D     Yes. Fill in the details.
       Person Who Was Paid                                            Description and value of any property                    Date payment             Amount of
       Address                                                        transferred                                              or transfer was           payment
                                                                                                                               made




Official Form 107                                       Statement of Financial Affairs for Individuals Fiiing for Bankruptcy                                   page 4

Software Copyright (c) 1996-2019 Best Case, LLC -www. bestcase.com                                                                                 Best Case Bankruptcy
               Case 2:19-bk-22847-BB                         Doc 1 Filed 10/30/19 Entered 10/30/19 20:17:16                                  Desc
                                                             Main Document    Page 49 of 68
    Debtor 1       Jose Alberto Sigala
    Debtor 2       Milena Esmeralda Vital                                                                   Case number (if known)


18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
       transferred in the ordinary course of your business or financial affairs?
       Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
       include gifts and transfers that you have already listed on this statement.
        •      No
        D      Yes. Fill in the details.
           Person Who Received Transfer                              Description and value of                   Describe any property or     Date transfer was
           Address                                                   property transferred                       payments received or debts   made
                                                                                                                paid in exchange
           Person's relationship to you

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
    beneficiary? (These are often called asset-protection devices. )
        •      No
       D       Yes . Fill in the details.
           Name of trust                                             Description and value of the property transferred                       Date Transfer was
                                                                                                                                             made

l@l:M List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units
20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
    sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
    houses, pension funds, cooperatives, associations, and other financial institutions .
       •       No
       0       Yes. Fill in the details.
        Name of Financial Institution and                       Last 4 digits of              Type of account or        Date account was          Last balance
        Address (Number, Street, City, State and ZIP            account number                instrument                closed, sold,         before clos~ng or
           Code)                                                                                                        moved, or                      transfer
                                                                                                                        transferred

21 . Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
     cash, or other valuables?

       •       No
       D       Yes. Fill in the details.
        Name of Financial Institution                                Who else had access to it?             Describe the contents              Do you still
        Address (Number, Street, City, State and ZIP Code)           Address (Number, Street, City,                                            have it?
                                                                     State and ZIP Code)


22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

       •       No
       D       Yes. Fill in the details.
        Name of Storage Facility                                     Who else has or had access             Describe the contents              Do you still
        Address (Number, Street, City, State and ZIP Code)           to it?                                                                    have it?
                                                                     Address (Number, Street, City,
                                                                     State and ZIP Code)


l@fM Identify Property You Hold or Control for Someone Else
23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust
    for someone .

       •       No
       0       Yes. Fill in the details.
        Owner's Name                                                 Where is the property?                 Describe the property                          Value
        Address (Number, Street, City, State and ZIP Code)           (Number, Street, City, State and ZIP
                                                                     Code)


l@ll•M Give Details About Environmental Information
For the purpose of Part 10, the following definitions apply :

•      Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
Official Form 107                                      Statement of Financial Affairs for Individuals Fiiing for Bankruptcy                                   page 5

Software Copyright (c) 1996-2019 Best Case, LLC -www.bestcase.com                                                                               Best Case Bankruptcy
              Case 2:19-bk-22847-BB                           Doc 1 Filed 10/30/19 Entered 10/30/19 20:17:16                                        Desc
                                                              Main Document    Page 50 of 68
 Debtor 1       Jose Alberto Sigala
 Debtor 2       Milena Esmeralda Vital                                                                         Case number (if known)


      toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
      regulations controlling the cleanup of these substances, wastes, or material.
•     Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
      to own, operate, or utilize it, including disposal sites.
•     Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
      hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24." Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

      •     No
      D     Yes. Fill in the details.
       Name of site                                                 Governmental unit                             Environmental law, if you          Date of notice
       Address (Number. Street, City, State and ZIP Code)           Address (Number, Street, City, State and      know It
                                                                    ZIP Code)

26. Have you notified any governmental unit of any release of hazardous material?

      •     No
      0     Yes. Fill in the details.
       Name of site                                                 Governmental unit                             Environmental law, if you          Date of notice
       Address (Number, Street, City, State and ZIP Code)           Address (Number, Street, City, State and      know it
                                                                    ZIP Code)

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders .

      •     No
      0     Yes. Fill in the details.
       Case Title                                                   Court or agency                            Nature of the case                    Status of the
       Case Number                                                  Name                                                                             case
                                                                    Address (Number, Street, City,
                                                                    State and ZIP Code)

ljtijlM Give Details About Your Business or Connections to Any Business
27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
            0    A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time

            D    A member of a limited liability company (LLC) or limited liability partnership (LLP)

            D A partner in a partnership
            0    An officer, director, or managing executive of a corporation
            0    An owner of at least 6% of the voting or equity securities of a corporation

      •     No. None of the above applies. Go to Part 12.
      0     Yes. Check all that apply above and fill in the details below for each business.
       Business Name                                            Describe the nature of the business                 Employer Identification number
       Address                                                                                                      Do not include Social Security number or ITIN.
       (Number, Street, City, State and ZIP Code)               Name of accountant or bookkeeper
                                                                                                                    Dates business existed

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
    institutions, creditors, or other parties.

      •     No
      0     Yes. Fill in the details below.
       Name                                                     Date Issued
       Address
       (Number, Street, City, State and ZIP Code)

ljfilfW Sign Below
I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers
Official Form 107                                     Statement of Financial Affairs for Individuals Fiiing for Bankruptcy                                        page 6

Software Copyright (c) 1996-2019 Best Case, LLC -www.bestcase.com                                                                                     Best Case Bankruptcy
             Case 2:19-bk-22847-BB                           Doc 1 Filed 10/30/19 Entered 10/30/19 20:17:16                               Desc
                                                             Main Document    Page 51 of 68
Debtor 1      Jose Alberto Sigala
Debtor 2      Milena Esmeralda Vital                                                                      Case number        (if known)



are true and correct. I understand that making a false statement, COl1£ealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in f" es up to $260,000, or imprisonment for up to 20 y ars r both.
18 U.S.C. §§ 1 , 1341, 1619, an 3671



                                                                        Signature of Debtor 2

 Date     October 24, 2019                                              Date      October 24, 2019

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
•   No
DYes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
• No
D Yes. Name of Person ___. Attach the Bankruptcy Petition Preparers Notice, Declaration, and Signature (Official Form 119).




Official Form 107                                     Statement of Flnanclal Affairs for lndlvlduals Flllng for Bankruptcy                             page 7

Software Copyright (c) 1996-2019 Best Case, LLC -www.bestcase.com                                                                          Best Case Bankruptcy
                Case 2:19-bk-22847-BB                        Doc 1 Filed 10/30/19 Entered 10/30/19 20:17:16                        Desc
                                                             Main Document    Page 52 of 68

 Fill in this information to identify your case:

 Debtor 1                Jose Alberto Sigala
                         First Name                        Middle Name               Last Name

 Debtor 2                Milena Esmeralda Vital
 (Spouse if, filing)     First Name                        Middle Name               Last Name


 United States Bankruptcy Court for the:             CENTRAL DISTRICT OF CALIFORNIA

 Case number
 (if known)                                                                                                            D    Check if this is an
                                                                                                                            amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                                12/16


If you are an individual filing under chapter 7, you must fill out this form if:
•creditors have claims secured by your property, or
•you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
       · write your name and case number (if known).

ljMIM List Your Creditors Who Have Secured Claims
1. For any creditors that you listed in Part 1 of Schedule 0: Creditors Who Have Claims Secured by Property (Official Form 1060), fill in the
   information below.
    ldeiitlfj the ol'Hltor an the property that Is oollateral  What do you Intend to Clo with ttii property that
                                                                            uresa

    Creditor's                                                           D Surrender the property.                     DNo
    name:                                                                D Retain the property and redeem it.
                                                                         D Retain the property and enter into a        D   Yes
    Description of                                                          Reaffirmation Agreement.
    property                                                             D Retain the property and [explain]:
    securing debt:

    Creditor's                                                           D Surrender the property.                     0   No
   ·name :                                                               D Retain the property and redeem it.
                                                                         D Retain the property and enter into a        D   Yes
    Description of                                                          Reaffirmation Agreement.
    property                                                             D Retain the property and [explain]:
    securing debt:

    Creditor's                                                           D Surrender the property.                     D   No
    name:                                                                D Retain the property and redeem it.
                                                                         D Retain the property and enter into a        DYes
    Description of                                                          Reaffirmation Agreement.
    property                                                             D Retain the property and [explain]:
    securing debt:

    Creditor's                                                           D Surrender the property.                     0No



Official Form 108                                      Statement of Intention for Individuals Filing Under Chapter 7                              page 1

Software Copyright (c) 1996-2019 Best Case, LLC -www.bestcase.com                                                                    Best Case Bankruptcy
              Case 2:19-bk-22847-BB                          Doc 1 Filed 10/30/19 Entered 10/30/19 20:17:16                            Desc
                                                             Main Document    Page 53 of 68

 Debtor 1     Jose Alberto Sigala
 Debtor 2     Milena Esmeralda Vital                                                                Case number (if known)


    name:                                                               D Retain the property and redeem it.                    DYes
                                                                        D Retain the property and enter into a
    Description of                                                        Reaffirmation Agreement.
    property                                                            D Retain the property and [explain]:
    securing debt:



iptW List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 366(p)(2).




 Lessor's name:                                                                                                              D No
 Description of leased
 Property:                                                                                                                   D Yes

 Lessor's name:                                                                                                              D No
 Description of leased
 Property:                                                                                                                   D Yes

 Lessor's name:                                                                                                              D No
 Description of leased
 Property:                                                                                                                   D Yes

 Lessor's name:                                                                                                              D No
 Description of leased
 Property:                                                                                                                   D Yes

 Lessor's name:                                                                                                              D No
 Description of leased
 Property:                                                                                                                   D Yes

 Lessor's name:                                                                                                              D No
 Description of leased
 Property:                                                                                                                   D Yes

 Lessor's name:                                                                                                              D No
 Description of leased
 Property:                                                                                                                   D Yes

l@IW Sign Below
Under penalty of perjury, I declare that I have indic ted my intention about any property<Qf my estate that secures a deb                     rsonal
property that is subject to an unexpired le

x
                                                                                       Signature of Debtor 2


       Date        October 24, 2019                                                Date     October 24, 2019




Official Form 108                                      Statement of Intention for Individuals Filing Under Chapter 7                               page 2

Software Copyright (c) 1996-2019 Best Case. LLC -www.bestcase.com                                                                       Best Case Bankruptcy
             Case 2:19-bk-22847-BB                           Doc 1 Filed 10/30/19 Entered 10/30/19 20:17:16                     Desc
                                                             Main Document    Page 54 of 68

Notice Required by 11 U.S.C. § 342(b) for
Individuals Filing for Bankruptcy (Form 2010)


                                                                                          Chapter 7:        Liquidation
This notice is for you if:
                                                                                                  $245   filing fee
        You are an individual filing for bankruptcy,
        and                                                                                        $75   administrative fee

        Your debts are primarily consumer debts.                                          +        $15   trustee surcharge
        Consumer debts are defined in 11 U.S.C.
        § 101 (8) as "incurred by an individual                                                   $335   total fee
        primarily for a personal, family , or
        household purpose."                                                               Chapter 7 is for individuals who have financial
                                                                                          difficulty preventing them from paying their debts
                                                                                          and who are willing to allow their nonexempt
The types of bankruptcy that are available to                                             property to be used to pay their creditors. The
individuals                                                                               primary purpose of filing under chapter 7 is to have
                                                                                          your debts discharged. The bankruptcy discharge
Individuals who meet the qualifications may file under                                    relieves you after bankruptcy from having to pay
one of four different chapters of Bankruptcy Code:                                        many of your pre-bankruptcy debts. Exceptions exist
                                                                                          for particular debts, and liens on property may still
        Chapter 7 - Liquidation                                                           be enforced after discharge. For example, a creditor
                                                                                          may have the right to foreclose a home mortgage or
        Chapter 11 - Reorganization                                                       repossess an automobile.

        Chapter 12 - Voluntary repayment plan                                             However, if the court finds that you have committed
                   for family farmers or                                                  certain kinds of improper conduct described in the
                   fishermen                                                              Bankruptcy Code, the court may deny your
                                                                                          discharge.
        Chapter 13 - Voluntary repayment plan
                    for individuals with regular                                          You should know that even if you file chapter 7 and
                    income                                                                you receive a discharge, some debts are not
                                                                                          discharged under the law. Therefore, you may still
                                                                                          be responsible to pay:
 You should have an attorney review your
 decision to file for bankruptcy and the choice of                                            most taxes;
 chapter.
                                                                                              most student loans;

                                                                                              domestic support and property settlement
                                                                                              obligations;




Notice Required by 11 U.S.C. § 342(b) for Individuals Fiiing for Bankruptcy (Form 2010)                                                       page 1

Software Copyright (c) 1996-2019 Best Case, LLC -www.bestcase.com                                                                 Best Case Bankruptcy
             Case 2:19-bk-22847-BB                           Doc 1 Filed 10/30/19 Entered 10/30/19 20:17:16                           Desc
                                                             Main Document    Page 55 of 68


         most fines, penalties, forfeitures, and criminal                                 your income is more than the median income for your
         restitution obligations; and                                                     state of residence and family size, depending on the
                                                                                          results of the Means Test, the U.S. trustee, bankruptcy
         certain debts that are not listed in your bankruptcy                             administrator, or creditors can file a motion to dismiss
         papers.                                                                          your case under§ 707(b) of the Bankruptcy Code. If a
                                                                                          motion is filed , the court will decide if your case should
 You may also be required to pay debts arising from :                                     be dismissed . To avoid dismissal, you may choose to
                                                                                          proceed under another chapter of the Bankruptcy
         fraud or theft;                                                                  Code.

         fraud or defalcation while acting in breach of                                   If you are an individual filing for chapter 7 bankruptcy,
         fiduciary capacity;                                                              the trustee may sell your property to pay your debts,
                                                                                          subject to your right to exempt the property or a portion
         intentional injuries that you inflicted ; and                                    of the proceeds from the sale of the property. The
                                                                                          property , and the proceeds from property that your
        death or personal injury caused by operating a                                    bankruptcy trustee sells or liquidates that you are
        motor vehicle, vessel, or aircraft while intoxicated                              entitled to, is called exempt properly. Exemptions may
        from alcohol or drugs.                                                            enable you to keep your home, a car, clothing , and
                                                                                          household items or to receive some of the proceeds if
 If your debts are primarily consumer debts, the court                                    the property is sold.
 can dismiss your chapter 7 case if it finds that you have
 enough income to repay creditors a certain amount.                                       Exemptions are not automatic. To exempt property,
 You must file Chapter 7 Statement of Your Current                                        you must list it on Schedule C: The Properly You Claim
 Monthly Income (Official Form 122A-1) if you are an                                      as Exempt (Official Form 106C). If you do not list the
 individual filing for bankruptcy under chapter 7. This                                   property , the trustee may sell it and pay all of the
 form will determine your current monthly income and                                      proceeds to your creditors.
 compare whether your income is more than the med ian
 income that applies in your state.

 If your income is not above the median for your state,
 you will not have to complete the other chapter 7 form,                                  Chapter 11: Reorganization
 the Chapter 7 Means Test Calculation (Official Form
 122A-2).
                                                                                                       $1 ,167   filingfee
 If your income is above the median for your state, you
 must file a second form -the Chapter 7 Means Test                                           +           $550    administrative fee
 Calculation (Official Form 122A-2). The calculations on
                                                                                                       $1 ,717   total fee
 the form- sometimes called the Means Test-deduct
 from your income living expenses and payments on
                                                                                          Chapter 11 is often used for reorganizing a business,
 certain debts to determine any amount available to pay
                                                                                          but is also available to individuals. The provisions of
 unsecured creditors. If
                                                                                          chapter 11 are too complicated to summarize briefly .




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                             page 2

Software Copyright (c) 1996-2019 Best Case, LLC -www.bestcase.com                                                                       Best Case Bankruptcy
              Case 2:19-bk-22847-BB                           Doc 1 Filed 10/30/19 Entered 10/30/19 20:17:16                        Desc
                                                              Main Document    Page 56 of 68


             Because bankruptcy can have serious long-term financial and legal consequences, including loss of
             your property, you should hire an attorney and carefully consider all of your options before you file.
             Only an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
             and what your options are. If you do file for bankruptcy, an attorney can help you fill out the forms
             properly and protect you, your family, your home, and your possessions.

             Although the law allows you to represent yourself in bankruptcy court, you should understand that
             many people find it difficult to represent themselves successfully. The rules are technical, and a mistake
             or inaction may harm you. If you file without an attorney, you are still responsible for knowing and
             following all of the legal requirements.

             You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the
             necessary documents.

             Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
             bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
             fraud in connection with a bankruptcy case can result in fines up to $260,000, or imprisonment for up to
             20 years, or both. 18 U.S.C. §§ 162, 1341, 1619, and 3671.



                                                                                          Under chapter 13, you must file with the court a plan
 Chapter 12: Repayment plan for family                                                    to repay your creditors all or part of the money that
             farmers or fishermen                                                         you owe them, usually using your future earnings. If
                                                                                          the court approves your plan, the court will allow you
                                                                                          to repay your debts, as adjusted by the plan, within 3
                   $200        filing fee                                                 years or 5 years, depending on your income and other
 +                  $75        administrative fee                                         factors .
                   $275        total fee
                                                                                          After you make all the payments under your plan ,
 Similar to chapter 13, chapter 12 permits family farmers                                 many of your debts are discharged . The debts that are
 and fishermen to repay their debts over a period of time                                 not discharged and that you may still be responsible to
 using future earnings and to discharge some debts that                                   pay include:
 are not paid.
                                                                                                 domestic support obligations,

                                                                                                 most student loaris,
 Chapter 13: Repayment plan for
             individuals with regular                                                            certain taxes,
             income
                                                                                                 debts for fraud or theft,

                   $235        filing fee                                                        debts for fraud or defalcation while acting in a
 +                  $75        administrative fee                                                fiduciary capacity,
                   $310        totalfee
                                                                                                 most criminal fines and restitution obligations,
 Chapter 13 is for individuals who have regular income
 and would like to pay all or part of their debts in                                             certain debts that are not listed in your
 installments over a period of time and to discharge                                             bankruptcy papers,
 some debts that are not paid. You are eligible for
 chapter 13 only if your debts are not more than certain                                         certain debts for acts that caused death or
 dollar amounts set forth in 11 U.S.C . § 109.                                                   personal injury, and

                                                                                                 certain long-term secured debts.




Notice Required by 11 U.S.C. § 342{b) for lndlvlduals Fiiing for Bankruptcy (Form 2010)                                                           page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
              Case 2:19-bk-22847-BB                            Doc 1 Filed 10/30/19 Entered 10/30/19 20:17:16                       Desc
                                                               Main Document    Page 57 of 68
                                                                                          A married couple may file a bankruptcy case
                                                                                          together-called a joint case. If you file a joint case and
                                                                                          each spouse lists the same mailing address on the
                                                                                          bankruptcy petition, the bankruptcy court generally will
                                                                                          mail you and your spouse one copy of each notice,
                                                                                          unless you file a statement with the court asking that
                                                                                          each spouse receive separate copies.

                                                                                          Understand which services you could receive from
                                                                                          credit counseling agencies

                                                                                          The law generally requ ires that you receive a credit
                                                                                          counseling briefing from an approved credit counseling
                                                                                          agency. 11U.S.C. §109(h) . If you are filing a joint
                                                                                          case, both spouses must receive the briefing. With
                                                                                          limited exceptions, you must receive it within the 180
                                                                                          days before you file your bankruptcy petition . This
 Bankruptcy crimes have serious consequences                                              briefing is usually conducted by telephone or on the
                                                                                          Internet.
         If you knowingly and fraudulently conceal assets
         or make a false oath or statement under penalty                                  In addition, after filing a bankruptcy case, you generally
         of perjury-either orally or in writing-in                                        must complete a financial management instructional
         connection with a bankruptcy case, you may be                                    course before you can receive a discharge. If you are
         fined, imprisoned, or both.                                                      filing a joint case, both spouses must complete the
                                                                                          course.
         All information you supply in connection with a
         bankruptcy case is subject to examination by the                                 You can obtain the list of agencies approved to provide
         Attorney General acting through the Office of the                                both the briefing and the instructional course from :
         U.S. Trustee, the Office of the U.S. Attorney, and                               http://justice.gov/ust/eo/hapcpa/ccde/cc approved.html
         other offices and employees of the U.S.
         Department of Justice.
                                                                                          In Alabama and North Carolina, go to:
 Make sure the court has your mailing address                                             http://www. uscou rts.gov/F ederalCou rts/Ban kru ptcy/
                                                                                          BankruptcyResources/ApprovedCredit
 The bankruptcy court sends notices to the mailing                                        And DebtCounselors. aspx.
 address you list on Voluntary Petition for Individuals
 Filing for Bankruptcy (Official Form 101 ). To ensure                                    If you do not have access to a computer, the clerk of
 that you receive information about your case,                                            the bankruptcy court may be able to help you obtain
 Bankruptcy Rule 4002 requires that you notify the court                                  the list.
 of any changes in your address.




Notice Required by 11 U.S.C. § 342(b) for Individuals Fiiing for Bankruptcy (Form 2010)                                                           page 4

Software Copyrig ht (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
               Case 2:19-bk-22847-BB                              Doc 1 Filed 10/30/19 Entered 10/30/19 20:17:16                                     Desc
                                                                  Main Document    Page 58 of 68
82030 (Form 2030) (12/15)
                                                                    United States Bankruptcy Court
                                                                            Central District of California
               Jose Alberto Sigala
  In re        Milena Esmeralda Vital                                                                                      Case No.
                                                                                                   Debtor(s)               Chapter    7

                            DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
I.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
               For legal services, I have agreed to accept_.......................... ............ .                   $                  1,415.00
               Prior to the filing of this statement I have received____ _                                             $                  1 415.00
               Balance Due                                                                                             $                      0.00

2.     The source of the compensation paid to me was:

               •    Debtor             D     Other (specify):

3.     The source of compensation to be paid to me is:

               •    Debtor             D     Other (specify):

4.        •   I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

          D I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
              copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.        In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.     Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to fi le a petition in bankruptcy;
       b.     Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.     Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.     [Other provisions as needed]
                   Negotiations with secured creditors to reduce to market value; exemption planning; preparation and filing of
                   reaffirmation agreements and applications as needed ; preparation and filing of motions pursuant to 11 USC
                   522(f)(2)(A) for avoidance of liens on household goods.

6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Representation of the debtors in any dischargeability actions, judicial lien avoidances, relief from stay actions or
               any other adversary proceeding.
                                                                                       CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     October 24, 2019
     Date                                                                                         Miguel Duarte 253615
                                                                                                  Signature ofAttorney
                                                                                                  Law Offices of Miguel Duarte
                                                                                                  10829 Downey Ave.
                                                                                                  Downey , CA 90241
                                                                                                  562-869-5300 Fax: 562-861-7000
                                                                                                  mduarte.esq@gmail.com
                                                                                                  Name of law firm




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                  Case 2:19-bk-22847-BB                         Doc 1 Filed 10/30/19 Entered 10/30/19 20:17:16                                                    Desc
                                                                Main Document    Page 59 of 68

 Fill 1n this information to 1dent1fy your case                                                             Check one bo x only as directed 1n this form and in Form
                                                                                                            122A-1Supp
 Debtor 1                Jose Alberto Sigala
 Debtor 2                Milena Esmeralda Vital                                                                •       1. There is no presumption of abuse
 (Spouse, if fi ling)

 United States Bankruptcy Court for the:              Central District of California
                                                                                                               D       2. The calculation to determine if a presumption of abuse
                                                                                                                          applies will be made under Chapter 7 Means Test
                                                                                                                           Calculation (Official Form 122A-2) .
 Case number
 (ij known)                                                                                                    D       3. The Means Test does not apply now because of
                                                                                                                           qualified military service but it could apply later.

                                                                                                               D Check if this is an amended filing
Official Form 122A - 1
Chapter 7 Statement of Your Current Monthly Income                                                                                                                                10/19
Be as complete and accurate as poss Ible. If two married people are flllng together, both are equally responslble for being accurate. If more space Is needed,
attach a separate sheet to this form . Include the llne number to which the addltlonal Information applles. On the top of any addltlonal pages, write your name and
case number (If known). If you belleve that you are exempted from a presumption of abuse because you do not have prlmarlly consumer debts or because of
quallfylng mllltary service, complete and flle Statement of Exemption from Presumption of Abuse Under§ 707(b)(2) (Offlclal Form 122A-1Supp) with this form .

                   Calculate Your Current Monthly Income

   1. What is your marital and filing status? Check one only.
         D    Not married . Fill out Column A , lines 2-11 .

         •    Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11 .
         D    Married and your spouse is NOT filing with you. You and your spouse are:
              D   Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11 .
              D   Living separately or are legally separated. Fill out Column A , lines 2-11 ; do not fill out Column B. By checking this box, you declare under
                  penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your spouse are
                  living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C § 707(b)(7)(B) .
    Fllitn the average monthly Income that you received from all sources, derived during the 6 full months before you flle this bankruptcy case. 11 U.S.C. §
    101(10A). For example. if you are filing on September 15. the 6-month period would be March 1 through August 31. If the amount of your monthly income varied during
    the 6 months, add the income for all 6 months and divide the total by 6. Fill in the result. Do not include any income amount more than onoe. For example, if both
    i;pouses      own the same rental property, put the income from that property in one column only. If you have nothing to report.for any line, write $0 in the space.
                                                                                                                   Column A                   ColumnB
                                                                                                                   Debtor 1                   Debtor 2 or
                                                                                                                                              non-filing s~use
  2. Your gross wages, salary, tips, bonuses, overtime, and commissions (before all
     payroll deductions).                                                           $                                         3,086.40        $        1,458.24
  3. Alimony and maintenance payments. Do not include payments from a spouse if
     Column B is filled in.                                                                                        $                0.00      $              0.00
  4.    All amounts from any source which are regularly paid for household expenses
        of you or your dependents, including child support. Include regular contributions
        from an unmarried partner, members of your household, your dependents, parents,
        and roommates . Include regular contributions from a spouse only if Column B is not
        filled in . Do not include payments you listed on line 3.                                                  $                0.00      $              0.00
  5. Net income from operating a business, profession, or farm
                                                                                         Debtor 1
        Gross receipts (before all deductions)                                 $       0.00
        Ordinary and necessary operating expenses                             -$       0.00
        Net monthly income from a business, profession , or farm $                     0.00 Copy here -> $                         0.00       $              0.00
  6.    Net income from rental and other real property
                                                                                         Debtor 1
        Gross receipts (before all deductions)                                 $       0.00
        Ordinary and necessary operating expenses                             -$       0.00
        Net monthly income from rental or other real property                 $        0.00 Copy here -> $                         0.00       $              0.00
                                                                                                                   $               0.00       $              0.00
  7.    Interest, dividends, and royalties




Official Form 122A-1                                        Chapter 7 Statement of Your Current Monthly Income                                                               page 1
Software Copyright (c) 1996-2019 Best Case, LLC -www.bestcase.com                                                                                                 Best Case Bankruptcy
               Case 2:19-bk-22847-BB                             Doc 1 Filed 10/30/19 Entered 10/30/19 20:17:16                                                                    Desc
                                                                 Main Document    Page 60 of 68
 Debtor 1      Jose Alberto Sigala
 Debtor 2      Milena Esmeralda Vital                                                                                       Case number (if known)




                                                                                                                        Column A                         ColumnB
                                                                                                                        Debtor 1                         Debtor 2 or
                                                                                                                                                         non-filing spouse
   8.   Unemployment compensation                                                                                       $                   0.00         $                 0.00
        Do not enter the amount if you contend that the amount received was a benefit under
        the Social Security Act. Instead , list it here:
            For you ........................................                $                          0.00
                                                                                --------~
            For your spouse                                                 $                          0.00
   9. Pension or retirement income. Do not include any amount received that was a
       benefit under the Social Security Act. Also, except as stated in the next sentence, do
       not include any compensation , pension, pay, annuity, or allowance paid by the
       United States Government in connection with a disability, combat-related injury or
       disability, or death of a member of the uniformed services. If you received any retired
       pay paid under chapter 61 of title 10, then include that pay only to the extent that it
       does not exceed the amount of retired pay to which you would otherwise be entitled
       if retired under any provision of title 10 other than chapter 61 of that title .        $ _____o_.o_o_                                            $                 0.00
   10. Income from all other sources not listed above. Specify the source and amount.
       Do not include any benefits received under the Social Security Act; payments
       received as a victim of a war crime, a crime against humanity, or international or
       domestic terrorism ; or compensation, pension , pay, annuity, or allowance paid by the
       United States Government in connection with a disability, combat-related injury or
       disability, or death of a member of the uniformed services. If necessary, list other
       sources on a separate page and put the total below .
                  . _C\.\{ .J<l       ~~
                                       p_o_
                                          rt_ _ _ _ _ _ _ _ _ _ _ _ _ __                                                $                  0.00          $               320.00
                                                                                                                        $                  0.00          $                 0.00
                       Total amounts from separate pages, if any.                                                 +     $                  0.00          $                 0.00

   11. Calculate your total current monthly income. Add lines 2 through 10 for                              I$
                                                                                                                 _ _3,086.40
       each column . Then add the total for Column A to the total for Column B.
                                                                                                            ~------
                                                                                                                     _ __
                                                                                                                                        11$            1,778.24
                                                                                                                                                                         11$           4,864.64

                                                                                                                                                                                Total current monthly
                                                                                                                                                                                income

                  Determine Whether the Means Test Applies to You

   12. Calculate your current monthly income for the year. Follow these steps:

        12a. Copy your total current monthly income from line 11 ..................                  .................... .................. copy line 11 here=>          I $ _ _4
                                                                                                                                                                                 .c.L.-'.._
                                                                                                                                                                                      86'-'-4-'-"
                                                                                                                                                                                              .6-'-
                                                                                                                                                                                                  4

               Multiply by 12 (the number of months in a year)                                                                                                                   x 12
        12b. The result is your annual income for this part of the form
                                                                                                                                                                   12b. $_ _s
                                                                                                                                                                          '
                                                                                                                                                                          I _8_,3_1_s_.6_8__.J
                                                                                                                                                                            -




   13. Calculate the median family income that applies to you. Follow these steps:

        Fill in the state in which you live.                                 C          CA             I

        Fill in the number of people in your household .                                  6            I
        Fill in the median family income for your state and size of household.           ........................................................... .             13.    I$        114,813.00
        To find a list of applicable median income amounts, go online using the link specified in the separate instructions
        for this form. This list may also be available at the bankruptcy clerk's office.

  14. How do the lines compare?

        14a.       •       Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
                           Go to Part 3.
        14b.       D       Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
                           Go to Part 3 and fill out Form 122A-2.
                  Sign Below

                                                                           ry that the information on ~f i tement and in anyF chm~.1...trui/nd correct

             x --:----:-:-:---:-cr~~-::-----:.,_...,,,.-"f-d                                       Ufl-I/   ~
                                                                                                    Milena Esmeralda Vital
                                                                                                                           .~
                                                                                                           Signature of Debtor 2

Official Form 122A-1                                           Chapter 7 Statement of Your Current Monthly Income                                                                             page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                                    Best Case Bankruptcy
             Case 2:19-bk-22847-BB                           Doc 1 Filed 10/30/19 Entered 10/30/19 20:17:16                Desc
                                                             Main Document    Page 61 of 68
 Debtor 1    Jose Alberto Sigala
 Debtor 2    Milena Esmeralda Vital                                                              Case number (if known )


        Date October 24, 2019                                                     Date October 24, 2019
             MM I DD I YYYY                                                            MM I DD /YYYY
             If you checked line 14a, do NOT fill out or file Form 122A-2.
             If you checked line 14b, fill out Form 122A-2 and file it with this form.




Official Form 122A-1                                     Chapter 7 Statement of Your Current Monthly Income                         page 3
Software Copyright (c) 1996-2019 Best Case, LLC -www.bestcase.com                                                           Best Case Bankruptcy
           Case 2:19-bk-22847-BB                     Doc 1 Filed 10/30/19 Entered 10/30/19 20:17:16                                                    Desc
                                                     Main Document    Page 62 of 68
 Attorney or Party Name, Address, Telephone & FAX Nos.,                            FOR COURT USE ONLY
 State Bar No. & Email Address
 Miguel Duarte 253615
 10829 Downey Ave.
 Downey, CA 90241
 562-869-5300 Fax: 562-861-7000
 California State Bar Number: 253615 CA
 mduarte.esq@gmail.com




 0    Debtor(s) appearing without an attorney
 •    Attorney for Debtor


                                                    UNITED STATES BANKRUPTCY COURT
                                                     CENTRAL DISTRICT OF CALIFORNIA

 In re :
                                                                                  CASE NO.:
            Jose Alberto Sigala
            Milena Esmeralda Vital                                                CHAPTER: 7




                                                                                                       VERIFICATION OF MASTER
                                                                                                      MAILING LIST OF CREDITORS

                                                                                                                    [LBR 1007-1(a)]


                                                              Debtor(s).

Pursuant to LBR 1007-1(a}, the Debtor, or the Debtor's attorney if applicable, certifies under penalty of perjury that the
master mailing list of creditors filed in this bankruptcy case, consisting of _5_ sheet(s) is complete, correct, and
consistent with the Debtor's schedules and I/we assume all responsibility for errors and omissio

 Date: October 24, 2019


 Date: October 24, 2019


 Date: October 24, 2019




                  This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California .
December 2015                                                                                       F 1007-1.MAILING.LIST.VERIFICATION
Case 2:19-bk-22847-BB   Doc 1 Filed 10/30/19 Entered 10/30/19 20:17:16   Desc
                        Main Document    Page 63 of 68



                    Jose Alberto Sigala
                    12221 Inez St
                    Whittier , CA 90605


                    Milena Esmeralda Vital
                    12221 Inez St
                    Wh i ttier , CA 90605

                    Miguel Duarte
                    Law Off ices of Miguel Duarte
                    10829 Downey Ave .
                    Downey , CA 90241

                    AD ASTRA Recovery Services Inc .
                    8918 W 21 Street N, Suite 200
                    PMB 300
                    Wichita , KS 67205

                    AD ASTRA Recovery Services Inc .
                    8918 W 21 Street N, Suite 200 PMB
                    PMB 300
                    Wichita , KS 67205

                    AME Medical Group , Inc .
                    11942 Paramount Blvd . STE B
                    Downey , CA 90242

                    AWA Collections
                    PO BOX 6605
                    Orange , CA 92863

                    Axcssfn/cngo
                    77 55 Montgomery Rd
                    Cincinnati , OH 45236
Case 2:19-bk-22847-BB   Doc 1 Filed 10/30/19 Entered 10/30/19 20:17:16   Desc
                        Main Document    Page 64 of 68



                    Ca Accts Svc
                    32 9 Vanhouten
                    El Cajon, CA 92020

                    Capital One Auto Finan
                    Credit Bureau Dispute
                    Plano, TX 75025

                    Capital One Auto Financial
                    PO BOX 259407
                    Plano, TX 75025

                    Care Ambulance Service
                    PO BOX 31001
                    Pasadena, CA 91110

                    Check 'n Go
                    14557 East Telegraph Road
                    La Mirada, CA 90638

                    Cmre . 877 -57 2 -7555
                    307 5 E Imperial Hwy
                    Brea, CA 92821

                    Collection Consultants
                    6100 San Fernando Road
                    Glendale, CA 91201

                    Comenitybank/hottopic
                    Po Box 182789
                    Co lumbus, OH 43218
Case 2:19-bk-22847-BB   Doc 1 Filed 10/30/19 Entered 10/30/19 20:17:16   Desc
                        Main Document    Page 65 of 68



                    Comenitybank/victoria
                    Po Box 182789
                    Columbus , OH 43218

                    Convergent Outsourcing
                    Po Box 9004
                    Renton , WA 98057

                    County Of Orange
                    801 W Ci vie Center Dr St
                    Santa Ana, CA 92701

                    Credit Control , LLC
                    5757 Phantom Drive , Suite 330
                    Hazelwood , MO 63042

                    Credit Ma n agement Lp
                    6080 Tennyson Parkway
                    Pla n o , TX 75024

                    Curacao
                    1605 W Olympic Bv
                    Los An geles , CA 90015

                    Enhanced Recovery Co L
                    Po Box 57 54 7
                    Jacksonville , FL 32241

                    I . e . System , Inc
                    Po Box 64378
                    Saint Paul , MN 55164
Case 2:19-bk-22847-BB   Doc 1 Filed 10/30/19 Entered 10/30/19 20:17:16   Desc
                        Main Document    Page 66 of 68



                   M Leonard &
                   14520 Erwin Street
                   Van Nuys, CA 91411


                   Mega Daniels Home Cent
                   255 S Euclid St
                   Anaheim, CA 92802


                   Oportun/progreso Finan
                   1600 Seaport Blvd
                   Redwood City, CA 94063


                   Progressive Leasing
                   256 West Data Drive
                   Draper, UT 84020


                   Progressive Mgmt Syste
                   1521 W. Cameron Ave
                   West Covina, CA 91790


                   Ring & Grren APC
                   Attorneys at Law
                   3435 Overland Ave.
                   Los Angeles, CA 90034


                   Rogers Acceptance Corp
                   1330 N Hacienda Blvd
                   La Puente, CA 91744


                   Sacramento County Da
                   3701 Power Inn Road
                   Sacramento, CA 95826
Case 2:19-bk-22847-BB   Doc 1 Filed 10/30/19 Entered 10/30/19 20:17:16   Desc
                        Main Document    Page 67 of 68



                    Speedy Cash
                    Attn: Bankruptcy
                    PO BOX 7 8 0 4 0 8
                    Wichita , KS 67278

                    Thd/cbna
                    Po Box 64 97
                    Sioux Falls , SD 57117

                    Us Dept Ed
                    Po Box 5609
                    Greenville , TX 75403

                    Us Dept Of Ed/glelsi
                    2401 I nternational Lane
                    Madison , WI 53704

                    Verizon Wireless
                    National Recovery Operations
                    Minneapolis , MN 55426

                    Wells Fargo Bank , N. A.
                    PO BOX 6995
                    Portland , OR 97228

                    Wells Fargo Dealer Svc
                    Po Box 10709
                    Raleigh , NC 27605
                Case 2:19-bk-22847-BB               Doc 1 Filed 10/30/19 Entered 10/30/19 20:17:16                                    Desc
                                                    Main Document    Page 68 of 68




                   This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
December 2015                                                                                                       F 1002-1.DEC.ELEC.FILING.INDIVIDUAL
